

TORREY PINES CORPORATE CENTER
 
LEASE
 
This Lease (the "Lease"), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the "Summary"), below, is made by and
between HCP CALLAN ROAD, LLC, a Delaware limited liability company ("Landlord"),
and CYTORI THERAPEUTICS, INC., a Delaware corporation ("Tenant").
 
SUMMARY OF BASIC LEASE INFORMATION

 
TERMS OF LEASE
DESCRIPTION
1.           Date:
February 26, 2010
2.Premises
(Article 1).
 
2.1           Building:
Torrey Pines Corporate Center
3020/3030 Callan Road
San Diego, California 92121
2.2           Premises:
Approximately 60,118 rentable square feet of space located on the first (1st),
second (2nd) and third (3rd) floors of the Building and commonly known as Suites
100, 200, and 300, as further set forth in Exhibit A to the this Lease.
3.Lease Term
(Article 2).
 
3.1           Length of Term:
Five (5) years and four (4) months.
3.2Lease Commencement
Date:
 
July 1, 2010.
3.3           Lease Expiration Date:
October 31, 2015.
4.           Base Rent (Article 3):
 
Period During
Lease Term
 
 
 
Annualized
Base Rent
 
 
Monthly
Installment
of Base Rent
 
Monthly Base
Rent
per Rentable
Square Foot
July 1, 2010 -
October 31, 2011*
$1,262,478.00*
$105,206.50*
$1.75
November 1, 2011 -
October 31, 2012
$1,298,548.80
$108,212.40
$1.80
November 1, 2012 -
October 31, 2013
$1,334,619.60
$111,218.30
$1.85
November 1, 2013 -
October 31, 2014
$1,370,690.40
$114,224.20
$1.90
November 1, 2014 -
October 31, 2015
$1,406,761.20
$117,230.10
$1.95


 
1

--------------------------------------------------------------------------------

 


*  Subject to abatement of Base Rent for the first four (4) calendar months of
the Lease Term, pursuant to the terms of Section 3.2, below.
5.Tenant Improvement Allowance (Exhibit B):
$300,590.00, based on $5.00 per rentable square foot of the Premises.
6.Tenant's Share
(Article 4):
 
67.081%.
7.Permitted Use
(Article 5):
 
The Premises shall be used only for general office, research and development,
engineering, laboratory, medical device manufacturing, prototype machine shop,
storage and/or warehouse uses, including, but not limited to, administrative
offices and other lawful uses reasonably related to or incidental to such
specified uses, all (i) consistent with comparable life sciences projects in the
Torrey Pines, California area ("Comparable Life Sciences Projects"), and (ii) in
compliance with, and subject to, applicable laws and the terms of this Lease.
8.Letter of Credit
(Article 21):
 
$350,000.00.
9.Parking Space Ratio
(Article 28):
 
Two and 8/10 (2.8) unreserved parking spaces for every 1,000 rentable square
feet of the Premises, of which, subject to the terms of Article 28 of the Lease.
10.Address of Tenant
(Section 29.18):
 
Cytori Therapeutics, Inc.
3020 Callan Road
San Diego, California 92121
Attention:  Mr. Mark Saad, CFO
Fax:  (858) 450-4335
 
and
 
Cytori Therapeutics, Inc.
3020 Callan Road
San Diego, California 92121
Attention:  In-House Counsel
Fax:  (858) 450-4355
 
(Prior to and after the Lease Commencement Date)


 
2

--------------------------------------------------------------------------------

 

 
11.Address of Landlord
(Section 29.18):
 
See Section 29.18 of the Lease.
12.Broker(s)
(Section 29.24):
 
Irving Hughes
655 W. Broadway, Suite 1650
San Diego, CA 92101
Attention:  Mr. David Marino
and
Cushman & Wakefield of San Diego, Inc.
4435 Eastgate Mall, Suite 200
San Diego, CA 92121
Attention:  Mr. Greg Bisconti
 


 
3

--------------------------------------------------------------------------------

 

ARTICLE 1                      
 


 
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
 
1.1 Premises, Building, Project and Common Areas.
 
1.1.1 The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary.  The outline of the
Premises, the "Building" and the "Project," as those terms are defined in
Section 1.1.2 below, are further depicted on the Site Plan attached hereto as
Exhibit A-1.  The remaining portion of the "Building", as that term is defined
in Section 1.1.2, below (which is not included in the Premises) comprised of
approximately 29,502 rentable square feet shall be referred to herein as the
"Remaining Premises".  The parties hereto agree that the lease of the Premises
is upon and subject to the terms, covenants and conditions herein set forth, and
Tenant covenants as a material part of the consideration for this Lease to keep
and perform each and all of such terms, covenants and conditions by it to be
kept and performed and that this Lease is made upon the condition of such
performance.  The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises in the Building
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the "Common Areas," as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the "Project," as that term is defined in Section 1.1.2,
below.  Landlord and Tenant acknowledge that Tenant has been occupying the
Premises pursuant to that certain Sublease (the "Sublease Agreement") dated as
of May 24, 2005, by and between Biogen Idec Inc., a Delaware corporation
("Master Tenant"), and Tenant (formerly known as Macropore Biosurgery, Inc., a
Delaware corporation), and, therefore, except as specifically set forth in this
Lease and in the Tenant Work Letter attached hereto as Exhibit B (the "Tenant
Work Letter"), Tenant shall continue to accept the Premises in its presently
existing, "as is" condition, and Landlord shall not be obligated to provide or
pay for any improvement work or services related to the improvement of the
Premises.  Tenant also acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of the
Premises, the Building or the Project or with respect to the suitability of any
of the foregoing for the conduct of Tenant's business, except as specifically
set forth in this Lease and the Tenant Work Letter.  The taking of possession of
the Premises by Tenant shall conclusively establish that the Premises and the
Building were at such time in good and sanitary order, condition and repair.
 
1.1.2 The Building and The Project.  The Premises are a part of the building set
forth in Section 2.1 of the Summary (the "Building").  The Building is part of
an office project currently known as "Torrey Pines Corporate Center."  The term
"Project," as used in this Lease, shall mean (i) the Building and the Common
Areas, (ii) the land (which is improved with landscaping, parking facilities and
other improvements) upon which the Building and the Common Areas are located,
and (iii) at Landlord's discretion, any additional real property, areas, land,
buildings or other improvements (the "Additional Property") added thereto
outside of the Project, provided that in no event shall the addition of any such
Additional Property materially increase the costs payable by Tenant, or other
obligations of Tenant under, this Lease.
 
1.1.3 Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the "Common
Areas").  The Common Areas shall consist of the "Project Common Areas" and the
"Building Common Areas."  The term "Project Common Areas," as used in this
Lease, shall mean the portion of the Project designated as such by
Landlord.  The term "Building Common Areas," as used in this Lease, shall mean
the portions of the Common Areas located within the Building designated as such
by Landlord.  The manner in which the Common Areas are maintained and operated
shall be at the sole discretion of Landlord (but shall be consistent with
Comparable Life Sciences Projects), and the use thereof shall be subject to such
rules, regulations and restrictions as Landlord may reasonably make for all of
the tenants of the Building from time to time.  Landlord reserves the right to
close temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas.
 
 
 
4

--------------------------------------------------------------------------------

 
1.1.4 Conversion of Building to Multi-Tenant Use; Project
Amenities.  Notwithstanding any term or provision in this Lease to the contrary,
Tenant acknowledges that, in connection with this Lease, the Building shall be
converted from single tenant to multi-tenant use, and in connection therewith,
Landlord shall construct, modify, and/or create new Building Common Areas (the
"New Building Common Areas").  Tenant acknowledges that such construction may
result in levels of noise, dust, obstruction of access, etc. which are in excess
of that present in a fully constructed project.  Tenant hereby waives any and
all rent offsets or claims of constructive eviction which may arise in
connection with such construction, provided such construction is completed
expeditiously and provided Landlord uses commercially reasonable efforts to
minimize interference with Tenant's use of the Premises and such construction is
completed within six (6) months from the date such construction commences.  The
construction of the New Building Common Areas shall commence on or after the
Lease Commencement Date, provided, however, that if Landlord enters into a new
lease with a "New Tenant", as that term is defined in Section 1.3, below, then
the construction of the New Building Common Areas shall commence on or after the
New Tenant's execution of its lease.  Landlord and Tenant hereby acknowledge and
agree that the Building currently contains, and will continue to contain
throughout the Lease Term, a café, a fitness center, a recreation/meeting room,
and a multi-tenant server room (collectively, the "Amenities"); provided,
however, Landlord specifically reserves the right to change the size,
configuration, design, layout, location and all other aspects of the Amenities
at any time and Tenant acknowledges and agrees that Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease, from time to time, temporarily close or restrict access to the Amenities
for purposes of permitting or facilitating any such relocation, construction,
alteration or improvements, provided that any temporary restrictions on Tenant's
access to the server room or server functionality shall be on terms mutually and
reasonably agreed upon by Landlord and Tenant and Landlord shall use reasonable
efforts to minimize any disruptions of server use during weekdays.  Any costs in
connection with this Section 1.1.4 shall be at Landlord's sole expense,
including, but not limited to, changes to the access, lobby or building systems
(including electrical demising and HVAC zoning), as determined by Landlord in
order to market and lease the vacant suite(s) to one or more tenants, and such
costs shall be excluded from "Operating Expenses", as that term is defined in
Section 4.2.4, below.
 
1.2 Verification of Rentable Square Feet of Premises and Building.  For purposes
of this Lease, "rentable square feet" in the Premises and the Building, as the
case may be, shall be calculated pursuant to Landlord's then current method for
measuring rentable square footage.  Landlord and Tenant hereby stipulate and
agree that the rentable area of the Premises is as set forth in Section 2.2 of
the Summary.  Notwithstanding the foregoing, if Landlord, at its option,
re-measures the Premises in connection with a re-measurement of the Building to
determine the exact amount of rentable area contained therein pursuant to
Landlord's then current method for measuring rentable square footage, or if the
rentable area of the Premises and/or the Building shall hereafter change due to
subsequent alterations and/or other modifications to the Premises and/or the
Building, then the rentable area of the Premises and/or the Building, as the
case may be, shall be appropriately adjusted as of the date of such
re-measurement or such alteration and/or other modification, based upon the
written verification by Landlord's space planner of such revised rentable
area.  In the event of any such adjustment to the rentable area of the Premises
and/or the Building, all amounts, percentages and figures appearing or referred
to in this Lease based upon such rentable area (including, without limitation,
the amounts of the "Rent" and the "Security Deposit," as those terms are defined
in Article 4 and Article 21 of this Lease, respectively, and "Tenant's Share,"
as that term is defined in Section 4.2.6 of this Lease) shall be modified in
accordance with such determination; provided, however, if any such adjustment to
the rentable area of the Premises and/or the Building results from a
re-measurement thereof conducted at Landlord's option, then, notwithstanding
anything to the contrary contained in this Section 1.2, "Base Rent," as defined
in Article 3 of this Lease, shall not be modified in accordance with such
determination.
 
1.3 Remaining Premises.  Tenant hereby acknowledges and agrees that Tenant shall
surrender the Remaining Premises to Landlord on the Lease Commencement
Date.  Notwithstanding any term or provision to the contrary contained in this
Lease, Tenant shall cooperate with Landlord's efforts to market the Remaining
Premises to a third party (a "New Tenant") by providing reasonable access to the
Building during business hours prior to the Lease Commencement Date.
 
 
5

--------------------------------------------------------------------------------

 
 
1.4 Right of First Offer.  Landlord hereby grants to the originally named Tenant
herein ("Original Tenant") an ongoing right of first offer with respect to all
(but not a portion of) the remaining space in the Building (the "First Offer
Space"), provided such First Offer Space is "available for lease."  The First
Offer Space shall not be deemed "available for lease" in the event that Landlord
has (i) entered into a signed letter of intent to lease or (ii) commenced
drafting an initial draft of a lease for all or any portion of such First Offer
Space.  If Landlord enters into any lease of the First Offer Space ("Third Party
Lease") with a third party ("Third Party Tenant"), Tenant's rights under this
Section 1.4 shall be subordinate to the rights of the tenant under the Third
Party Lease with respect to the space leased and encumbered pursuant to the
provisions of the Third Party Lease, all extensions and renewals thereof, all
expansion options and all right of first offer expansions contained
therein.  Tenant's right of first offer shall be on the terms and conditions set
forth in this Section 1.4.
 
1.4.1 Procedure for Lease.
 
1.4.1.1 Procedure for Offer.  Tenant, at Tenant's option, may notify Landlord
not more than once in any calendar year, if Tenant is interested in leasing the
First Offer Space (a "First Offer Interest Notice") .  Within ten (10) business
days following Landlord's receipt of a First Offer Interest Notice, Landlord
shall notify Tenant (a "First Offer Notice") if the First Offer Space is
available for lease to third parties.  The First Offer Notice shall describe the
lease term, rent and other fundamental economic terms and conditions upon which
Landlord proposes to lease such First Offer Space to Tenant.
 
1.4.1.2 Procedure for Acceptance.  If Tenant wishes to exercise its right of
first offer with respect to the First Offer Space, then within three (3)
business days of delivery of such First Offer Notice to Tenant, Tenant shall
deliver notice to Landlord (the "First Offer Exercise Notice") of Tenant's
intention to exercise its right of first offer with respect to the entire First
Offer Space upon the terms and conditions set forth in Section 1.4.1.2.1 or
1.4.1.2.2, below, as applicable.  If Tenant timely exercises its right of first
offer as set forth herein, Landlord and Tenant shall, within five (5) business
days after Landlord's receipt of Tenant's notice, meet and discuss the lease of
the First Offer Space from Landlord to Tenant (the "First Offer Meeting").  If
Landlord and Tenant do not reach agreement as to the material economic terms of
the lease of such First Offer Space within five (5) business days after the
First Offer Meeting, then Landlord, in its sole and absolute discretion, shall
have the right to terminate negotiations with Tenant and to lease the First
Offer Space to anyone whom Landlord desires on any terms which Landlord
desires.  Notwithstanding anything to the contrary contained herein, Tenant must
elect to exercise its right of first offer, if at all, with respect to all of
the First Offer Space, and Tenant may not elect to lease only a portion
thereof.  If Tenant does not exercise its right of first offer with respect to
the First Offer Space or if Tenant fails to respond to a First Offer Notice
within three (3) business days of receipt thereof, then Tenant's right of first
offer as set forth in this Section 1.4 shall terminate.
 
1.4.1.2.1 Notwithstanding any provision to the contrary contained herein, to the
extent the First Offer Exercise Notice is delivered by Tenant on or before the
Lease Commencement Date (pursuant to the procedure set forth in this Section
1.4.1.2) (the "Lease Commencement Deadline"), Tenant shall lease the applicable
First Offer Space on the same economic terms per rentable square foot as is
applicable to, and on a coterminous basis with, the Premises then leased by
Tenant (i.e., upon the economic terms set forth in this Lease except as
otherwise set forth below in this paragraph).  Accordingly, in the event Tenant
exercises its right of first offer with respect to the First Offer Space,
appropriate adjustments shall be made to the provisions of this Lease to expand
the square footage of the Premises, expand the number of parking spaces
available for Tenant's use, increase the amount of Base Rent due and owing under
this Lease, increase the Security Deposit and Tenant's Share, and Tenant shall
be entitled to an improvement allowance equal to Five and 00/100 Dollars ($5.00)
per rentable square foot of the First Offer Space multiplied by a fraction, the
numerator of which shall be the number of months in the term of Tenant's lease
of the First Offer Space, and the denominator of which shall be sixty-four (64);
provided, however, and notwithstanding any provision to the contrary contained
herein, all other terms, covenants and conditions of this Lease shall remain
unmodified as a result of the addition of such First Offer Space, and shall
apply as if the First Offer Space had been part of the original Premises which
Tenant agreed to lease upon the mutual execution and delivery of this Lease by
Landlord and Tenant.  Notwithstanding any term or provision to the contrary
contained in this Lease, Landlord hereby agrees the First Offer Space is and
shall remain "available for lease" up to the Lease Commencement Date.
 
 
 
6

--------------------------------------------------------------------------------

 
 
1.4.1.2.2 To the extent the First Offer Exercise Notice is delivered by Tenant
at any time following the Lease Commencement Deadline (pursuant to the procedure
set forth in this Section 1.4.1.2), Tenant shall lease the applicable First
Offer Space at the rent and upon the other fundamental terms and conditions as
determined during the First Offer Meeting, including, but not limited to any
rental concessions and/or improvement allowances.
 
1.4.2 Termination of Right of First Offer.  The rights contained in this
Section 1.4 shall be personal to Original Tenant, and may only be exercised by
Original Tenant (and not by any assignee, sublessee or other "Transferee," as
that term is defined in Section 14.1 of this Lease, of Tenant's interest in this
Lease) if Original Tenant occupies the entire Premises.  The right of first
offer granted herein shall terminate upon the failure by Tenant to exercise its
right of first offer following its receipt of a First Offer Notice.  Tenant
shall not have the right to lease the First Offer Space, as provided in this
Section 1.4, if, as of the date of the attempted exercise of any right of first
offer by Tenant, or as of the scheduled date of delivery of such First Offer
Space to Tenant, Tenant is in default under this Lease or Tenant has previously
been in default under this Lease more than once.
 
ARTICLE 2                      
 


 
LEASE TERM; OPTION TERM
 
2.1 Lease Term.  The terms and provisions of this Lease shall be effective as of
the date of this Lease.  The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided.  For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term.  At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within five (5) business days
of receipt thereof.
 
2.2 Option Term.
 
2.2.1 Option Right.  Landlord hereby grants to the originally named Tenant
herein (the "Original Tenant"), and any "Permitted Transferee," as such terms
are defined in Sections 14.8, below, and any other assignee of Tenant's entire
interest in the Lease that is approved by Landlord pursuant to Article 14, below
(an "Approved Assignee"), one (1) option to extend the Lease Term for a period
of five (5) years (the “Option Term”).  The option to extend shall be
exercisable only by notice delivered by Tenant to Landlord as provided in
Section 2.2.3, below, provided that, as of the date of delivery of such notice,
Tenant is not in default under this Lease.  Upon the proper exercise of the
option to extend, and provided that, as of the end of the  initial Lease Term,
Tenant is not in default under this Lease (beyond the expiration of any
applicable notice and cure period expressly set forth in this Lease), the Lease
Term shall be extended for a period of five (5) years.  The rights contained in
this Section 2.2 shall be personal to the originally named tenant herein (the
"Original Tenant"), any Permitted Transferee, and any Approved Assignee (but not
any sublessee or other “Transferee,” as that term is defined in Section 14.1,
below, of Tenant’s interest in this Lease).  In the event that Tenant fails to
timely and appropriately exercise its option to extend in accordance with the
terms of this Section 2.2, then the option to extend granted to Tenant pursuant
to the terms of this Section 2.2 shall automatically terminate and shall be of
no further force or effect.
 
2.2.2 Option Rent.  The Base Rent payable by Tenant during the first (1st) year
of the Option Term (the "Option Rent") shall be equal to the greater of (i) one
hundred three and one-half percent (103.5%) of the Base Rent payable by Tenant
as of the expiration of the initial Lease Term, and (ii) the "Market Rent,"
applicable to the Premises during the Option Term.  After the first (1st) year
of the Option Term, the Base Rent payable by Tenant shall be increased annually
to equal one hundred three and one-half percent (103.5%) of the Base Rent
payable by Tenant during the prior year of the Option Term.  The "Market Rent"
shall be equal to the average monthly annual rent (including additional rent and
considering any “base year” or “expense stop” applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of such option term), are leasing
non-sublease, non-encumbered, non-equity space which contains not less than
25,000 rentable square feet of space or more than 75,000 rentable square feet of
space,
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
for a comparable office/laboratory use, for a comparable lease term, in an arm's
length transaction, which comparable space is located in the Building and in
comparable class A life sciences buildings (the "Comparable Buildings") located
with in the Torrey Pines market area (transactions satisfying the foregoing
criteria shall be known as the "Comparable Transactions"), taking into
consideration only the following concessions (the "Concessions"):  (a) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space; (b) tenant improvements or allowances provided or to be
provided for such comparable space, taking into account, and deducting the value
of, the existing improvements in the Premises, such value to be based upon the
age, quality and layout of the improvements and the extent to which the same can
be utilized by Tenant based upon the fact the precise tenant improvements
existing in the Premises are specifically suitable to Tenant; and (c) other
reasonable monetary concessions being granted such tenants in connection with
such comparable space; provided, however, that in calculating the Market Rent,
no consideration shall be given to (i) the fact that Landlord is or is not
required to pay a real estate brokerage commission in connection with Tenant's
exercise of its right to extend the Lease Term, or the fact that landlords are
or are not paying real estate brokerage commissions in connection with such
comparable space, and (ii) any period of rental abatement, if any, granted to
tenants in Comparable Transactions in connection with the design, permitting and
construction of tenant improvements in such comparable spaces.  The Market Rent
shall additionally include a determination as to whether, and if so to what
extent, Tenant must provide Landlord with financial security, such as a letter
of credit or guaranty, for Tenant's Rent obligations in connection with Tenant's
lease of the Premises during the Option Term.  Such determination shall be made
by reviewing the extent of financial security then generally being imposed in
Comparable Transactions from tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants).  If
Concessions given in Comparable Transactions are taken into consideration in
determining the Market Rent for any extended term hereunder, Landlord may, at
Landlord’s sole option, elect to adjust the rental rate component of the Market
Rent to be an effective rental rate which takes into consideration the total
dollar value of the Concessions (in which case the Concessions evidenced in the
effective rental rate shall not be granted to Tenant), or it may grant such
Concessions to Tenant.
 
2.2.3 Exercise of Option.  The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the following manner:  Tenant shall
deliver written notice (the "Option Exercise Notice") to Landlord not more than
eighteen (18) months nor less than twelve (12) months prior to the expiration of
the initial Lease Term, stating that Tenant is irrevocably exercising its
option.
 
2.2.4 Determination of Option Rent.  In the event Tenant timely and
appropriately exercises its option to extend the Lease Term, Landlord shall
notify Tenant of Landlord's determination of the Option Rent on or before the
Lease Expiration Date.  If Tenant, on or before the date which is thirty (30)
days following the date upon which Tenant receives Landlord's determination of
the Option Rent, in good faith objects to Landlord's determination of the Option
Rent, then Landlord and Tenant shall attempt to agree upon the Option Rent using
their best good-faith efforts.  If Landlord and Tenant fail to reach agreement
within thirty (30) days following Tenant's objection to the Option Rent (the
"Outside Agreement Date"), then each party shall thereafter make a separate
determination of the Option Rent, within five (5) business days of Landlord's
receipt of Tenant's Arbitration Notice, and such determinations shall be
submitted to arbitration in accordance with Sections 2.2.4.1 through 2.2.4.4,
below.  If Tenant fails to object to Landlord's determination of the Option Rent
within the time period set forth herein, then Tenant shall be deemed to have
accepted Landlord's determination of Option Rent.
 
2.2.4.1  Landlord and Tenant shall each appoint one arbitrator who shall be, at
the option of the appointing party an MAI appraiser, a real estate broker, or
real estate attorney, who shall have been active over the five (5) year period
ending on the date of such appointment in the leasing or appraisal, as the case
may be, of life science properties in Torrey Pines and the surrounding
commercial area.  Each such arbitrator shall be appointed within twenty (20)
days after the Outside Agreement Date.  Landlord and Tenant may consult with
their selected arbitrators prior to appointment and may select an arbitrator who
is favorable to their respective positions.  The arbitrators so selected by
Landlord and Tenant shall be deemed "Advocate Arbitrators."
 
2.2.4.2  The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appointment.  The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord's counsel and Tenant’s counsel.
 
 
 
8

--------------------------------------------------------------------------------

 
2.2.4.3  The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted Option Rent, and shall notify Landlord and
Tenant thereof.  The determination of the arbitrators shall be limited solely to
the issue of whether Landlord's or Tenant's submitted Option Rent is the closest
to the actual Option Rent, taking into account the requirements of Section 2.2.2
of this Lease, as determined by the arbitrators.
 
2.2.4.4  The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.
 
2.2.4.5  If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within twenty (20) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Diego County to
appoint such Advocate Arbitrator subject to the criteria in Section 2.2.4.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.
 
2.2.4.6  If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator within ten (10) business days after the appointment of the
last appointed Advocate Arbitrator, then either party may petition the presiding
judge of the Superior Court of San Diego County to appoint the Neutral
Arbitrator, subject to criteria in Section 2.2.4.2 of this Lease, or if he or
she refuses to act, either party may petition any judge having jurisdiction over
the parties to appoint such arbitrator.
 
2.2.4.7  The cost of the arbitration shall be paid by Landlord and Tenant
equally.
 
2.2.4.8                      In the event that the Option Rent shall not have
been determined pursuant to the terms hereof prior to the commencement of the
Option Term, Tenant shall be required to pay as Option Rent, an amount equal to
103.5% of the Base Rent payable by Tenant as of the expiration of the initial
Lease Term, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts of Option Rent due,
and the appropriate party shall make any corresponding payment to the other
party.
 
ARTICLE 3                      
 


 
BASE RENT
 
3.1 In General.  Tenant shall pay, without prior notice or demand, to Landlord
or Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent ("Base
Rent") as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary  in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever.  The Base Rent for the first full month of
the Lease Term which occurs after the expiration of any free rent period shall
be paid at the time of Tenant's execution of this Lease.  If any Rent payment
date (including the Lease Commencement Date) falls on a day of the month other
than the first day of such month or if any payment of Rent is for a period which
is shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent.  All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.
 
3.2 Abated Base Rent.  Provided that Tenant is not then in default under the
Lease, as amended, beyond any applicable notice and cure period, then during the
first four (4) months of the Lease Term (each, a “Rent Abatement Period”),
Tenant shall not be obligated to pay any Base Rent attributable to the Premises
(the “Rent Abatement”).  Tenant acknowledges and agrees that the foregoing Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Lease, and for agreeing to pay the Rent and performing the terms and
conditions otherwise required under the Lease.  If Tenant shall be in default
under this Lease, as amended, and shall fail to cure such default within any
applicable notice and cure period, then Landlord may at its option, by notice to
Tenant, and in addition to any other remedies Landlord may have under the Lease,
require  that (i) the dollar amount of the unapplied portion of the Rent
Abatement as of such default shall be converted to a credit to be applied to the
Base Rent applicable at the end of the Lease Term, and (ii) Tenant shall
immediately be obligated to begin paying Base Rent for the Premises in full.
 
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE 4                      
 


 
ADDITIONAL RENT
 
4.1 General Terms.  In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct
Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively.  Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.
 
4.2 Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
 
4.2.1 [Intentionally Deleted.]
 
4.2.2 "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
 
4.2.3 "Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
 
4.2.4 "Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, or operation of the Project, or any portion thereof, pursuant to sound
real estate management and accounting principles, consistently applied and
consistent with the practices of institutional landlords of Comparable
Buildings.  Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following:  (i) the cost of
supplying all utilities, the cost of operating, repairing and maintaining the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections and the cost,
reasonably incurred, of contesting any governmental enactments which may affect
Operating Expenses, and the costs incurred in connection with a governmentally
mandated transportation system management program or similar program; (iii) the
cost of all insurance carried by Landlord in connection with the Project as
reasonably determined by Landlord; (iv) the cost of landscaping (to the extent
the same would not be considered a capital cost by the institutional landlords
of Comparable Buildings), relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) fees and other costs, including management and/or
incentive fees (subject to exclusion (k), below), reasonable consulting fees,
legal fees and accounting fees, of all contractors and consultants in connection
with the management, operation, maintenance and repair of the Project; (vii)
payments under any equipment rental agreements and the fair rental value of any
management office space; (viii) subject to item (f), below, wages, salaries and
other compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project; (x)
operation, repair, maintenance and replacement of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial to the Common
Areas and other
 
 
 
10

--------------------------------------------------------------------------------

 
 
non-tenant occupied areas of the Project (i.e., other than the cost of any such
janitorial services supplied to any tenant-occupied space in the Project),
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance and/or repair of curbs
and walkways, and roofs; (xii) amortization (including interest on the
unamortized cost) over the reasonable useful life of such property, as Landlord
shall reasonably determine, of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
or any portion thereof; (xiii) the cost of capital improvements or other costs
incurred in connection with the Project (A) which are intended to effect
economies in the operation or maintenance of the Project, or any portion
thereof, or to reduce current or future Operating Expenses or to enhance the
safety or security of the Project or its occupants, (B) that are required to
comply with present or anticipated conservation programs, (C) which are
replacements or modifications of nonstructural items located in the Common Areas
required to keep the Common Areas in good order or condition, or (D) that are
required under any governmental law or regulation; provided, however, that any
capital expenditure shall be amortized (including interest on the amortized
cost) over its reasonable useful life, as Landlord shall reasonably determine;
and (xiv) costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Landlord by, any federal, state or local government for fire
and police protection, trash removal, community services, or other services
which do not constitute "Tax Expenses" as that term is defined in Section 4.2.5,
below, and (xv) payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Building, including, without limitation, any covenants, conditions
and restrictions affecting the property, and reciprocal easement agreements
affecting the property, any parking licenses, and any agreements with transit
agencies affecting the Property (collectively, "Underlying
Documents").  Landlord hereby agrees that it shall not enter into any Underlying
Documents following the date of this Lease which would materially increase
Tenant's obligation to pay Tenant's Share of Operating
Expenses.  Notwithstanding the foregoing, for purposes of this Lease, Operating
Expenses shall not, however, include:
 
(a) costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);
 
(b) except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, costs of capital repairs and alterations, and costs of
capital improvements and equipment;
 
(c) costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;
 
(d) any bad debt loss, rent loss, or reserves for bad debts or rent loss;
 
(e) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;
 
(f) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;
 
 
 
11

--------------------------------------------------------------------------------

 
 
(g) amount paid as ground rental for the Project by the Landlord;
 
(h) except for a Project management fee to the extent allowed pursuant to item
(l) below, overhead and profit increment paid to the Landlord or to subsidiaries
or affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;
 
(i) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;
 
(j) all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;
 
(k) fees payable by Landlord for management of the Project in excess of three
percent (3%) of Landlord's gross rental revenues, adjusted and grossed up to
reflect a one hundred percent (100%) occupancy of the Project with all tenants
paying rent, including base rent, pass-throughs, and parking fees (but excluding
the cost of after hours services or utilities) from the Project for any calendar
year or portion thereof;
 
(l) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
 
(m) rent for any office space in the Project occupied by Project management
personnel to the extent the size or rental rate of such office space exceeds the
size or fair market rental value of office space occupied by management
personnel of the Comparable Buildings in the vicinity of the Building, with
adjustment where appropriate for the size of the applicable project;
 
(n) costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees, vendors, contractors, or providers of materials or
services; and
 
(o) costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such hazardous material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto;
 
(p) costs incurred by Landlord during the repair or replacement of the "Fan
Coils", as that term is defined in Article 7, below, serving the Premises; and
 
(q) costs incurred by Landlord in connection with the conversion of the Building
to multi-tenant occupancy, as set forth in Section 1.1.4, above.
 
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been one hundred percent (100%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year.
 
 
 
12

--------------------------------------------------------------------------------

 
4.2.5 Taxes.
 
4.2.5.1 "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.
 
4.2.5.2 Tax Expenses shall include, without limitation:  (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that
]assessments, taxes, fees, levies and charges may be imposed by governmental
agencies for such services as fire protection, street, sidewalk and road
maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project's contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) Any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises or the Rent payable hereunder,
including, without limitation, any business or gross income tax or excise tax
with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; and (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises or the improvements thereon.
 
4.2.5.3 Any reasonable costs and expenses (including, without limitation,
reasonable attorneys' and consultants' fees) incurred in attempting to protest,
reduce or minimize Tax Expenses shall be included in Tax Expenses in the Expense
Year such expenses are incurred.  Tax refunds shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable, provided that in no event shall
the amount to be refunded to Tenant for any such Expense Year exceed the total
amount paid by Tenant as Additional Rent under this Article 4 for such Expense
Year.  If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant's Share of any such
increased Tax Expenses.  Notwithstanding anything to the contrary contained in
this Section 4.2.5 (except as set forth in Section 4.2.5.1, above), there shall
be excluded from Tax Expenses (i) all excess profits taxes, franchise taxes,
transfer fees, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease.
 
4.2.6 "Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.
 
4.3 Cost Pools.  Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Project among different
portions or occupants of the Project (the "Cost Pools"), in Landlord's
reasonable discretion.  Such Cost Pools may include, but shall not be limited
to, cost incurred by Landlord in connection with providing "HVAC", as that term
is defined in Section 6.1.1, below, services, electrical services and other
services and utilities.  The Direct Expenses within each such Cost Pool shall be
allocated and charged to the tenants within such Cost Pool in an equitable
manner.  Such allocation of costs may differ between Tenant and any other
tenants of the Project based on differences in use.  For purposes of example
only, chemistry lab and vivarium utilities incur higher costs than general
office space.
 
 
 
 
13

--------------------------------------------------------------------------------

 
4.4 Calculation and Payment of Additional Rent.  Tenant shall pay to Landlord,
in the manner set forth in Section 4.4.1, below, and as Additional Rent,
Tenant's Share of Direct Expenses for each Expense Year.
 
4.4.1 Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
endeavor to give to Tenant following the end of each Expense Year, a statement
(the "Statement") which shall state the Direct Expenses incurred or accrued for
such preceding Expense Year, and which shall indicate the amount of Tenant's
Share of Direct Expenses.  Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, Tenant shall pay, with its next
installment of Base Rent due, the full amount of Tenant's Share of Direct
Expenses for such Expense Year, less the amounts, if any, paid during such
Expense Year as "Estimated Direct Expenses," as that term is defined in
Section 4.4.2, below, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant's Share of Direct Expenses, Tenant shall receive a credit in
the amount of Tenant's overpayment against Rent next due under this Lease.  The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article
4.  Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant's Share of Direct Expenses for
the Expense Year in which this Lease terminates, Tenant shall immediately pay to
Landlord such amount, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant's Share of Direct Expenses, Landlord shall, within thirty (30)
days, deliver a check payable to Tenant in the amount of the overpayment.  The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.
 
4.4.2 Statement of Estimated Direct Expenses.  In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant's Share of Direct Expenses (the
"Estimated Direct Expenses").  The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this Article
4, nor shall Landlord be prohibited from revising any Estimate Statement or
Estimated Direct Expenses theretofore delivered to the extent
necessary.  Thereafter, Tenant shall pay, with its next installment of Base Rent
due, a fraction of the Estimated Direct Expenses for the then-current Expense
Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.
 
4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.
 
4.5.1 Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises.  If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
 
 
14

--------------------------------------------------------------------------------

 
 
 
4.5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.
 
4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction.
 
4.6 Tenant's Audit Rights.  Notwithstanding anything to the contrary contained
in this Lease, provided that Tenant is not then in default under this Lease, if
Tenant reasonably disputes any amounts set forth in any Statement described
above in this Article 4, Tenant will have the right, at no cost or expense to
Landlord (except as otherwise provided in this Section 4.6 below), to cause
Landlord's general ledger of accounts with respect to such disputed Statement
only to be audited by a nationally recognized firm of certified public
accountants reasonably approved by Landlord or by a certified public accountant
mutually acceptable to Landlord and Tenant, either of which has prior experience
in the review of financial statements and which shall not have provided primary
accounting services to Tenant or any other tenant in the Project within the last
three (3) years and which shall not be retained by Tenant on a contingency
basis; provided, however, Tenant shall not have the right to perform any such
audit more than one (1) time for any calendar year during the Lease Term.  Any
audit conducted by or on behalf of Tenant shall be completed within six (6)
months of its receipt of the relevant Statement and shall be conducted in an
expeditious and diligent manner and timely completed at Landlord's office during
Landlord's normal business hours and in the manner so as to minimize
interference with Landlord's business operations.  Landlord shall have no
obligation and Tenant shall have no right to make photocopies of any of
Landlord's ledgers, invoices or other items.  Tenant's audit shall be limited to
an on-site review of Landlord's general ledger of accounts.  The amounts payable
under this Section 4.6 by Landlord to Tenant or to Tenant to Landlord, as the
case may be, will be appropriately adjusted on the basis of such audit.  If such
audit discloses an overstatement of Direct Expenses in excess of seven and
one-half percent (7½%) for such calendar year, Landlord will reimburse Tenant
for the reasonable cost of the audit; otherwise the cost of such audit including
Landlord's costs incurred in complying with such audit shall be borne by
Tenant.  Tenant agrees to keep, and to cause in its account and employee to
keep, all information revealed by any audit of Landlord's books and records
strictly confidential and not to disclose any such information or permit any
such information to be disclosed to anyone other than Landlord, unless compelled
to do so by a court of law.
 
ARTICLE 5                      
 


 
USE OF PREMISES
 
5.1 Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.
 
5.2 Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of this Lease or any
rules and regulations promulgated by Landlord from time-to-time, or in violation
of the laws of the United States of America, the State of California, or the
ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Project)
including, without limitation, any such laws, ordinances, regulations or
requirements relating to hazardous materials or substances, as those terms are
defined by applicable laws now or hereafter in effect, or any Underlying
Documents.  Tenant shall not do or permit anything to be done in or about the
Premises which will in any way damage the reputation of the Project or obstruct
or interfere with the rights of other tenants or occupants of the Building, or
injure or annoy them or use or allow the Premises to be used for any improper,
unlawful or objectionable purpose, nor shall Tenant cause, maintain or permit
any nuisance in, on or about the Premises.  Tenant shall comply with, and
Tenant's rights and obligations under the Lease and Tenant's use of the Premises
shall be subject and subordinate to, all recorded easements, covenants,
conditions, and restrictions now or hereafter affecting the Project.
 
 
 
15

--------------------------------------------------------------------------------

 
 
5.3 Hazardous Materials.
 
5.3.1 Tenant's Obligations.
 
5.3.1.1 Prohibitions.  As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit G.  Tenant hereby represents,
warrants and covenants that except for those chemicals or materials, and their
respective quantities, specifically listed on the Environmental Questionnaire,
neither Tenant nor Tenant’s employees, con­trac­tors and subcontractors of any
tier, entities with a contractual relationship with Tenant (other than
Landlord), or any entity acting as an agent or sub-agent of Tenant
(collectively, "Tenant's Agents") will produce, use, store or generate any
"Hazardous Materials," as that term is defined below, on, under or about the
Premises, nor cause or permit any Hazardous Material to be brought upon, placed,
stored, manufactured, generated, blended, handled, recycled, used or "Released,"
as that term is defined below, on, in, under or about the Premises.  If any
information provided to Landlord by Tenant on the Environmental Questionnaire,
or otherwise relating to information concerning Hazardous Materials is false,
incomplete, or misleading in any material respect, the same shall be deemed a
default by Tenant under this Lease.  Tenant shall deliver to Landlord an updated
Environmental Questionnaire upon reasonable request by Landlord.  Landlord’s
prior written consent shall be required to any Hazardous Materials use for the
Premises not described on the initial Environmental Questionnaire, such consent
to be withheld in Landlord’s sole discretion, provided Tenant shall be allowed
to use Hazardous Materials in the normal course of Tenant's business, and as
cleaning supplies, provided the use of such substances is in full compliance
with applicable law.  Tenant shall not install or permit any underground storage
tank on the Premises.  In addition, Tenant agrees that it:  (i) shall not cause
or suffer to occur, the Release of any Hazardous Materials at, upon, under or
within the Premises or any contiguous or adjacent premises; and (ii) shall not
engage in activities at the Premises that could reasonably result in, give rise
to, or lead to the imposition of liability upon Tenant or Landlord or the
creation of an environmental lien or use restriction upon the Premises.  For
purposes of this Lease, "Hazardous Materials" means all flammable explosives,
petroleum and petroleum products, waste oil, radon, radioactive materials, toxic
pollutants, asbestos, polychlorinated biphenyls (“PCBs”), medical waste,
chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes, toxic substances or related materials, including
without limitation any chemical, element, compound, mixture, solution,
substance, object, waste or any combination thereof, which is or may be
hazardous to human health, safety or to the environment due to its
radioactivity, ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
or “toxic substances” under any Environmental Laws.  The term “Hazardous
Materials” for purposes of this Lease shall also include any mold, fungus or
spores, whether or not the same is defined, listed, or otherwise classified as a
“hazardous material” under any Hazardous Materials Laws, if such mold, fungus or
spores may pose a risk to human health or the environment or negatively impact
the value of the Premises.  For purposes of this Lease, "Release" or "Released"
or "Releases" shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, in­jecting, pumping, pouring, emptying, escaping,
dumping, disposing, or other movement of Hazardous Materials into the
environment.
 
5.3.1.2 Notices to Landlord.  Unless Tenant is required by applicable laws to
give earlier no­tice to Landlord, Tenant shall notify Landlord in writing as
soon as possible but in no event later than five (5) days after (i) the
occurrence of any actual, alleged or threatened Release of any Hazardous
Material in, on, under, from, about or in the vicinity of the Premises (whether
past or present), regardless of the source or quantity of any such Release, or
(ii) Tenant becomes aware of any regulatory actions, inquiries, inspections,
investigations, directives, or any cleanup, compliance, enforcement or abatement
proceedings (including any threatened or contemplated investigations or
proceedings) relating to or potentially affecting the Premises, or (iii) Tenant
becomes aware of any claims by any person or entity relating to any Hazardous
Materials in, on, under, from, about or in the vicinity of the Premises, whether
relating to damage, contribution, cost recovery, compensation, loss or
injury.  Collectively, the matters set forth in clauses (i), (ii) and (iii)
above are hereinafter referred to as “Hazardous Materials Claims”.  Tenant shall
promptly forward to Landlord copies of all orders, notices, permits,
applications and other communications and reports in connection with any
Hazardous Materials Claims.  Additionally, Tenant shall promptly advise Landlord
in writing of Tenant’s discovery of any occurrence or condition on, in, under or
about the Premises that could subject Tenant or Landlord to any liability, or
restrictions on ownership, occupancy, transferability or use of the Premises
under any "Environmental Laws," as that term is defined below.  Tenant shall
 
 
 
16

--------------------------------------------------------------------------------

 
 
not enter into any legal proceeding or other action, settlement, consent decree
or other compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any agreements which are
binding on Landlord or the Premises without Landlord’s prior written
consent.  Landlord shall have the right to appear at and participate in, any and
all legal or other administrative proceedings concerning any Hazardous Materials
Claim.  For purposes of this Lease, “Environmental Laws” means all applicable
present and future laws relating to the protection of hu­man health, safety,
wildlife or the environment, including, without limitation, (i) all requirements
pertaining to reporting, licensing, permitting, investigation and/or remediation
of emissions, discharges, Releases, or threatened Releases of Hazardous
Materials, whether solid, liquid, or gaseous in nature, into the air, surface
water, groundwater, or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Materials; and (ii) all requirements pertaining to the health and
safety of employees or the public.  Environmental Laws include, but are not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 USC § 9601, et seq., the Hazardous Materials Transportation
Authorization Act of 1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976, and Hazardous
and Solid Waste Amendments of 1984, 42 USC § 6901, et seq., the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC § 1251,
et seq., the Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances
Control Act of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of
1974, 42 USC §§ 300f through 300j, the Occupational Safety and Health Act of
1970, as amended, 29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC
§ 2701 et seq., the Emergency Planning and Community Right-To-Know Act of 1986,
42 USC § 11001 et seq., the National Environmental Policy Act of 1969, 42 USC
§ 4321 et seq., the Federal Insecticide, Fungicide and Rodenticide Act of 1947,
7 USC § 136 et seq., California Carpenter-Presley-Tanner Hazardous Substance
Account Act, California Health & Safety Code §§ 25300 et seq., Hazardous
Materials Release Response Plans and Inventory Act, California Health & Safety
Code, §§ 25500 et seq., Underground Storage of Hazardous Substances provisions,
California Health & Safety Code, §§ 25280 et seq., California Hazardous Waste
Control Law, California Health & Safety Code, §§ 25100 et seq., and any other
state or local law counterparts, as amended, as such applicable laws, are in
effect as of the Lease Commencement Date, or thereafter adopted, published, or
promulgated.
 
5.3.1.3 Releases of Hazardous Materials.  If any Release of any Hazardous
Material caused by Tenant or any of Tenant's employees, affiliates, consultants,
or other agents in, on, under, from or about the Premises shall occur at any
time during the Lease and/or if any other Hazardous Material condition exists at
the Premises that requires response actions of any kind, in addition to
notifying Landlord as specified above, Tenant, at its own sole cost and expense,
shall (i) immediately comply with any and all reporting requirements imposed
pursuant to any and all Environmental Laws, (ii) provide a written certification
to Landlord indicating that Tenant has complied with all applicable reporting
requirements, (iii) take any and all necessary investigation, corrective and
remedial action in accordance with any and all applicable Environmental Laws,
utilizing an environmental consultant approved by Landlord, all in accordance
with the provisions and requirements of this Section 5.3, including, without
limitation, Section 5.3.4, and (iv) take any such additional investigative,
remedial and corrective actions as Landlord shall in its reasonable discretion
deem necessary such that the Premises are remediated to a condition allowing
unrestricted use of the Premises (i.e. to a level that will allow any future use
of the Premises, including residential, without any engineering controls or deed
restrictions), all in accordance with the provisions and requirements of this
Section 5.3.  Landlord may, as required by any and all Environmental Laws,
report the Release of any Hazardous Material to the appropriate governmental
authority, identifying Tenant as the responsible party.  Tenant shall deliver to
Landlord copies of all administrative orders, notices, demands, directives or
other communications directed to Tenant from any governmental authority with
respect to any Release of Hazardous Materials in, on, under, from, or about the
Premises, together with copies of all investigation, assessment, and remediation
plans and reports prepared by or on behalf of Tenant in response to any such
regulatory order or directive.
 
5.3.1.4 Indemnification.
 
5.3.1.4.1 In General.  Without limiting in any way Tenant’s obligations under
any other provision of this Lease, Tenant shall be solely responsible for and
shall protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement ac­tions, taxes, fines, remedial actions, liabilities
(including, without limitation,
 
 
 
17

--------------------------------------------------------------------------------

 
actual attorneys’ fees, litigation, arbitration and administrative proceeding
costs, expert and consultant fees and laboratory costs) including, without
limitation, consequential damages and sums paid in settlement of claims, which
arise during or after the Lease Term, whether foreseeable or unforeseeable, that
arise during or after the Lease Term in whole or in part, foreseeable or
unforeseeable, directly or indirectly arising out of or attributable to the
presence, use, generation, manufacture, treatment, handling, refining,
production, processing, storage, Release or presence of Hazardous Materials in,
on, under or about the Premises, including, without limitation, those Hazardous
Materials that may be present on, in, under or about the Premises as of the
Lease Commencement Date, except to the extent such liabilities did not result
from the activities of Tenant or any of Tenant's employees, affiliates,
consultants or other agents.  The foregoing obligations of Tenant shall include,
including without limitation:  (i) the costs of any required or necessary
removal, repair, cleanup or remediation of the Premises, and the preparation and
implementation of any closure, removal, remedial or other required plans;
(ii) judgments for personal injury or property damages; and (iii) all costs and
expenses incurred by Landlord in connection therewith.  It is the express
intention of the parties to this Lease that Tenant assumes all such liabilities
that result from the activities of Tenant or any of Tenant's employees,
affiliates, consultants or other agents, and Tenant holds Landlord harmless from
all such liabilities, associated with the environmental condition of the
Premises, whether arising before of after the Lease Commencement Date.
 
5.3.1.4.2 Limitations.  Notwithstanding anything in Section 5.3.1.4, above, to
the contrary, Tenant's indemnity of Landlord as set forth in Section 5.3.1.4,
above, shall not be applicable to claims by third party property owners based
upon the migration of "Existing Hazardous Materials," as that term is defined in
Section 5.3.7, below, from the Premises to the land of third party property
owners, except to the extent that Tenant's construction activities and/or
Tenant's other acts or omissions (including Tenant's failure to remove,
remediate or otherwise treat or “Clean-up,” as that term is defined in Section
5.3.7, below, the subject Existing Hazardous Materials during the tenancy of the
Premises) caused or exacerbated the subject claim.
 
5.3.1.4.3 Further, if prior to commencing any construction at the Premises,
Tenant provides Landlord with reasonable evidence of potential liability to any
third party under the indemnity provided for under Section 5.3.1.4, above, based
upon Existing Hazardous Materials that create an unreasonable safety or health
risk, in excess of $250,000.00 (that is not insured or required to be insured
against by Tenant), Tenant may, subject to the remaining terms hereof, terminate
this Lease by notice to Landlord (the "Indemnity Termination Notice") delivered
concurrently with Tenant's delivery of the evidence required hereunder;
provided, however, that in the event that Landlord shall, at Landlord's option
within thirty (30) business days following its receipt of the Indemnity
Termination Notice, delivers notice to Tenant (the "Indemnity Waiver Notice")
waiving its right to indemnification related to the subject claim with respect
to the portion thereof that is not insured or required to be insured and that
exceeds $250,000.00, then the Indemnity Termination Notice shall be void and
this Lease shall continue in full force and effect, except as modified with
respect to the subject claim by Landlord's Indemnity Waiver Notice.
 
5.3.1.5 Compliance with Environmental Laws.  Without limiting the generality of
Tenant’s obligation to comply with applicable laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws.  Tenant shall obtain and maintain any and all necessary permits, licenses,
certifications and approvals appropriate or required for the use, handling,
storage, and disposal of any Hazardous Materials used, stored, generated,
transported, handled, blended, or recycled by Tenant on the Premises.  Landlord
shall have a continuing right, without obligation, to require Tenant to obtain,
and to review and inspect any and all such permits, licenses, certifications and
approvals, together with copies of any and all Hazardous Materials management
plans and programs, any and all Hazardous Materials risk management and
pollution prevention programs, and any and all Hazardous Materials emergency
response and employee training programs respecting Tenant’s use of Hazardous
Materials.  Upon request of Landlord,  Tenant shall deliver to Landlord a
narrative description explaining the nature and scope of Tenant’s activities
involving Hazardous Materials and showing to Landlord’s satisfaction compliance
with all Environmental Laws and the terms of this Lease.
 
5.3.2 Assurance of Performance.
 
5.3.2.1 Environmental Assessments In General.  Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate to perform "Environmental Assessments," as that term is defined
below, to ensure Tenant’s compliance with the requirements of this Lease with
respect to Hazardous Materials.  For purposes of this Lease, “Environmental
Assessment” means an assessment including, without limitation:  (i) an
en­vi­ron­mental site assessment conducted in accordance with the then-current
standards of the American Society for Testing and Materials and meeting the
requirements for satisfying the “all appropriate inquiries” requirements; and
(ii) sampling and testing of the Premises based upon potential recognized
environmental conditions or areas of concern or inquiry identified by the
environmental site assessment, including, without limitation:  (a) an asbestos
survey conducted according to the standards of the Asbestos Hazard Emergency
Response Act protocol; (b) testing of any transformers on the Premises for PCBs;
(c) testing for lead-based paints; (d) soil and groundwater sampling to measure
the effect of any actual or suspected release or discharge of Hazardous
Materials on the Premises; and (e) such other sampling and testing reasonably
necessary to determine the environmental condition of the Premises.
 
 
 
18

--------------------------------------------------------------------------------

 
5.3.2.2 Costs of Environmental Assessments.  All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.3, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within ten (10) days after receipt of written demand
therefor.
 
5.3.2.3 Other Matters.  Each Environmental Assessment conducted by Landlord
shall be conducted:  (i) only after Landlord has provided to Tenant notice
reasonably detailing the extent of Landlord’s access requirement at least ten
(10) days prior to the date of such Environmental Assessment; and (ii) in a
manner reasonably designed to minimize the interruption of Tenant’s use of the
Premises.  Tenant shall have the right to reasonably approve the timing of
Landlord’s entry onto the Premises in order to minimize the interruption of
Tenant’s use of the Premises.  Landlord shall repair any damage caused by the
performance of the Environmental Assessment, and shall restore the Premises to
the condition existing immediately prior to the Environmental Assessment, unless
response actions are required of Tenant pursuant to the provisions of this Lease
based on the findings of the Environmental Assessment.
 
5.3.3 Tenant’s Obligations upon Surrender.  At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense,
shall:  (i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials introduced by
Tenant or any of Tenant's employees, affiliates, consultants, or other agents to
be removed from the Premises and disposed of in accordance with all
Environmental Laws and as necessary to allow the Premises to be used for any
purpose; and (iii) cause to be removed all containers installed or used by
Tenant or Tenant’s Agents to store any Hazardous Materials on the Premises, and
cause to be repaired any damage to the Premises caused by such removal.
 
5.3.4 Clean-up.
 
5.3.4.1 Environmental Reports; Clean-Up.  If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.3, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall immediately
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this
Lease.  Upon Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s
sole cost and expense, without limitation on any rights and remedies of Landlord
under this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all applicable laws and as required by such plan and this Lease.  If,
within thirty (30) days after receiving a copy of such Environmental Report,
Tenant fails either (a) to complete such Clean-up, or (b) with respect to any
Clean-up that cannot be completed within such thirty-day period, fails to
proceed with diligence to prepare the Clean-up plan and complete the Clean-up as
promptly as practicable, then Landlord shall have the right, but not the
obligation, and without waiving any other rights under this Lease, to carry out
any Clean-up recommended by the Environmental Report or required by any
governmental authority having jurisdiction over the Premises, and recover all of
the costs and expenses thereof from Tenant as Additional Rent, payable within
ten (10) days after receipt of written demand therefor.
 
 
 
19

--------------------------------------------------------------------------------

 
5.3.4.2 No Rent Abatement.  Tenant shall continue to pay all Rent due or
accruing under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.
 
5.3.4.3 Surrender of Premises.  Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease, and shall fully comply with all Environmental Laws and requirements of
any governmental authority with respect to such completion, including, without
limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender.  Tenant shall obtain and
deliver to Landlord a letter or other written determination from the overseeing
governmental authority confirming that the Clean-up has been completed in
accordance with all requirements of such governmental authority and that no
further response action of any kind is required for the unrestricted use of the
Premises (“Closure Letter”).  Upon the expiration or earlier termination of this
Lease, Tenant shall also be obligated to close all permits obtained in
connection with Hazardous Materials at the Project in accordance with applicable
laws.
 
5.3.4.4 Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then Tenant shall be liable to Landlord as a holdover tenant (as more
particularly provided in Article 16) until Tenant has fully complied with its
obligations under this Section 5.3.
 
5.3.5 Confidentiality.  Unless compelled to do so by applicable law, Tenant
agrees that Tenant shall not dis­close, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers and employees that have a need to know
such information), including any governmental authority, without the prior
written consent of Landlord.  In the event Tenant reasonably believes that
disclosure is compelled by applicable law, it shall provide Landlord ten
(10) days’ advance notice of disclosure of confidential information so that
Landlord may attempt to obtain a protective order.  Tenant may additionally
release such information to bona fide prospective purchasers or lenders, subject
to any such parties’ written agreement to be bound by the terms of this Section
5.3.
 
5.3.6 Copies of Environmental Reports.  Within thirty (30) days of receipt
thereof, each party shall provide the other with a copy of any and all
environmental assessments, audits, studies and reports, or other documents of
which it is aware and has in its possession regarding the Project, or the
Premises, or ground water beneath the Land, or the environmental condition or
Clean-up thereof.  Each party shall be obligated to provide the other with a
copy of such materials or other information without regard to whether such
materials are generated by or for the disclosing party, or how the disclosing
party came into possession of such materials.
 
5.3.7 Signs, Response Plans, Etc.  Tenant shall be responsible for posting on
the Premises any signs required under applicable Environmental Laws.  Tenant
shall also complete and file any business response plans or inventories required
by any applicable laws.  Tenant shall concurrently file a copy of any such
business response plan or inventory with Landlord.
 
5.3.8 Survival.  Each covenant, agreement, representation, warranty and
indemnification made by the parties set forth in this Section 5.3 shall survive
the expiration or earlier termination of this Lease and shall remain effective
until all such obligations under this Section 5.3 have been completely performed
and satisfied.
 
ARTICLE 6                      
 


 
SERVICES AND UTILITIES
 
6.1 Standard Tenant Services.  Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.
 
 
 
20

--------------------------------------------------------------------------------

 
 
6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning ("HVAC") when necessary for normal comfort for normal office use in
the Premises from 7:00 A.M. to 7:00 P.M., Monday through Friday (collectively,
the "Building Hours"), except for the date of observation of New Year's Day,
Independence Day, Labor Day, Memorial Day, Thanksgiving Day, Christmas Day and,
at Landlord's discretion, other locally or nationally recognized holidays which
are observed by other buildings comparable to and in the vicinity of the
Building (collectively, the "Holidays").
 
6.1.2 Landlord shall provide electrical wiring and facilities for connection to
Tenant's lighting fixtures and incidental use equipment consistent with the same
usage load and capabilities currently provided to the Premises, provided that
Tenant's electrical requirements are consistent with Tenant's electrical
requirements as of the date of this Lease.
 
6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.
 
6.1.4 Landlord shall provide janitorial services to the Common Areas, except for
weekends and the date of observation of the Holidays, and window washing
services in a manner consistent with other Comparable
Buildings.  Notwithstanding the foregoing, Landlord shall not provide janitorial
services for the Premises.  Tenant shall be solely responsible for performing
all janitorial services and other cleaning of the Premises, all in compliance
with applicable laws.  In the event such service is provided by a third party
janitorial service, and not by employees of Tenant, such service shall be
approved in advance by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed.  The janitorial and cleaning of the Premises shall be
adequate to maintain the Premises in a manner consistent with Comparable
Buildings.
 
6.1.5 Landlord shall use reasonable efforts to provide at least one (1)
exclusive, non-attended automatic passenger elevator in the Southern portion of
the Building located at 3020 Callan Road.
 
6.1.6 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.
 
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
 
6.2 Electrical and HVAC Use.  Notwithstanding any contrary provision contained
in this Lease, electrical and HVAC costs shall be allocated between Tenants
based on the estimated benefit derived by each Tenant and such allocations shall
be reasonably and equitably determined by Landlord.  In the event that Tenant
reasonably believes that the costs of providing electricity or HVAC are not
being fairly allocated by Landlord, Tenant may elect to have the Landlord, at
Tenant's sole cost, engage appropriate qualified engineers, reasonably
acceptable to Tenant, to conduct a usage survey with respect to the electricity
and/or HVAC in order to more precisely determine the actual usage of electricity
and/or HVAC by Tenant.  Based on the result of such survey, if appropriate,
Landlord shall modify the Tenant's allocation of electrical and/or HVAC
costs.  In addition, Landlord shall have the right to install, at Landlord's
sole cost, devices to separately meter any increased use and in such event
Tenant shall pay the increased cost directly to Landlord, on demand, at the
rates charged by the public utility company furnishing the same, including the
cost of testing and maintaining of such additional metering devices, provided,
however, that if the installation of such devices is not practical, Landlord
shall have the right, at Landlord's sole cost, to engage appropriate qualified
engineers, reasonably acceptable to Tenant, to conduct a usage survey with
respect to the electricity and/or HVAC in order to more precisely determine the
actual usage of electricity and/or HVAC by Tenant.  Based on the result of such
survey, if appropriate, Landlord shall modify the Tenant's allocation of
electrical and/or HVAC costs.  Tenant's use of electricity shall never exceed
the capacity of the feeders to the Project or the risers or wiring
installation.  Notwithstanding any provision to the contrary contained in this
Lease, Tenant shall promptly pay to Landlord, Landlord's standard charge for any
services provided to Tenant which Landlord is not specifically obligated to
provide to Tenant pursuant to the terms of this Lease.
 
 
21

--------------------------------------------------------------------------------

 
 
6.3 Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent (except as specifically set forth in
Section 19.5.2 of this Lease) or performing any of its obligations under this
Lease.  Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant's
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.
 
ARTICLE 7                      
 


 
REPAIRS
 
Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures, furnishings, and systems and equipment therein
(including, without limitation, plumbing fixtures and equipment such as
dishwashers, garbage disposals, and insta-hot dispensers), and the floor
coverings, in good order, repair and condition at all times during the Lease
Term.  In addition, Tenant shall, at Tenant's own expense, but under the
supervision and subject to the prior approval of Landlord, and within any
reasonable period of time specified by Landlord, promptly and adequately repair
all damage to the Premises and replace or repair all damaged, broken, or worn
fixtures and appurtenances, except for damage caused by ordinary wear and tear
or beyond the reasonable control of Tenant; provided however, that, at
Landlord's option, or if Tenant fails to make such repairs, Landlord may, but
need not, make such repairs and replacements, and Tenant shall pay Landlord the
cost thereof, including a percentage of the cost thereof (to be uniformly
established for the Building and/or the Project) sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord's involvement with such repairs and replacements forthwith
upon being billed for same.  Notwithstanding the foregoing, Landlord shall be
responsible for repairs to the exterior walls, foundation and roof of the
Building, the structural portions of the floors of the Building, and the base
building systems and equipment (including all the primary plumbing, electrical,
and HVAC systems located in the internal core of the Building) of the Building,
except to the extent that such repairs are required due to the negligence or
willful misconduct of Tenant; provided, however, that if such repairs are due to
the negligence or willful misconduct of Tenant, Landlord shall make such repairs
at Tenant's expense, or, if covered by Landlord's insurance, Tenant shall only
be obligated to pay any deductible in connection therewith.  Landlord may, but
shall not be required to, enter the Premises at all reasonable times to make
such repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree.  During the Lease Term,
Landlord shall repair or replace, as determined necessary by Landlord pursuant
to sound real estate management principals, any fan coils serving the Premises
(collectively, the "Fan Coils") that fail and are then no longer
operative.  Landlord acknowledges that such repair or replacement shall be at
Landlord's sole cost and expense, and that any expenses incurred by Landlord
during such repair or replacement shall not be passed through to the Tenant as
Operating Expenses.  Tenant hereby waives any and all rights under and benefits
of subsection 1 of Section 1932 and Sections 1941 and 1942 of the California
Civil Code or under any similar law, statute, or ordinance now or hereafter in
effect. To the fullest extent permitted by law, Tenant hereby waives and
releases any and all rights it may have at law or in equity to make repairs at
the expense of Landlord or in lieu thereof to vacate the Premises as may be
provided by any law, statute or ordinance now or hereafter in effect.
 
ARTICLE 8                      
 


 
ADDITIONS AND ALTERATIONS
 
8.1 Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which adversely affects the
structural portions or the systems or equipment of the Building or is visible
from the exterior of the Building.  Notwithstanding the foregoing, Tenant shall
be permitted to make Alterations following ten (10) business days notice to
Landlord, but without Landlord's prior consent, to the extent that such
Alterations do not (i) involve the expenditure of more than Five Thousand and
00/100 Dollars ($5,000.00) for any particular set of Alterations, (ii) adversely
affect the systems and equipment of the Building, exterior appearance of the
Building, or structural aspects of the Building, or (iii) adversely affect the
value of the Premises or Building (the "Cosmetic Alterations").  The
construction of the initial improvements to the Premises shall be governed by
the terms of the Work Letter and not the terms of this Article 8.
 
 
 
22

--------------------------------------------------------------------------------

 
8.2 Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant from a list provided and approved by Landlord, the
requirement that upon Landlord's request, Tenant shall, at Tenant's expense,
remove such Alterations upon the expiration or any early termination of the
Lease Term.  Tenant shall construct such Alterations and perform such repairs in
a good and workmanlike manner, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the city in which the Building is located (or
other applicable governmental authority), all in conformance with Landlord's
construction rules and regulations; provided, however, that prior to commencing
to construct any Alteration, Tenant shall meet with Landlord to discuss
Landlord's design parameters and code compliance issues.  In the event Tenant
performs any Alterations in the Premises which require or give rise to
governmentally required changes to the "Base Building," as that term is defined
below, then Landlord shall, at Tenant's expense, make such changes to the Base
Building.  The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located.  In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the  Project.  Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment that,
in Landlord's reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas.  Upon completion of any Alterations (or
repairs), Tenant shall deliver to Landlord final lien waivers from all
contractors, subcontractors and materialmen who performed such work.  In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of San Diego in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project construction manager a
reproducible copy of the "as built" drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.
 
8.3 Payment for Improvements.  If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations.  If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to five percent (5%) of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work.  If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord's  reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work.  At Landlord's
option, prior to the commencement of construction of any Alteration, Tenant
shall provide Landlord with the reasonably anticipated cost thereof, which
Landlord shall disburse during construction pursuant to Landlord's standard,
commercially reasonable disbursement procedure.
 
8.4 Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof.  In addition, Tenant's contractors and
subcontractors shall be required to carry Commercial General Liability Insurance
in an amount approved by Landlord and otherwise in accordance with the
requirements of Article 10 of this Lease.  Landlord may, in its discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of such Alterations and naming Landlord as a co-obligee.
 
 
23

--------------------------------------------------------------------------------

 
 
8.5 Landlord's Property.  All Alterations, Cosmetic Alterations, improvements,
fixtures, equipment and/or appurtenances which may be installed or placed in or
about the Premises, from time to time, shall be at the sole cost of Tenant and
shall be and become the property of Landlord, except that Tenant may remove any
Alterations, improvements, fixtures and/or equipment which Tenant can
substantiate to Landlord have not been paid for with any Tenant improvement
allowance funds provided to Tenant by Landlord, provided Tenant repairs any
damage to the Premises and Building caused by such removal and returns the
affected portion of the Premises to a building standard tenant improved
condition as determined by Landlord.  Furthermore, Landlord may, by written
notice to Tenant prior to the end of the Lease Term, or given following any
earlier termination of this Lease, require Tenant, at Tenant's expense, to
remove any Alterations or Cosmetic Alterations and/or improvements and/or
systems and equipment within the Premises and to repair any damage to the
Premises and Building caused by such removal and return the affected portion of
the Premises to a building standard tenant improved condition as determined by
Landlord.  If Tenant fails to complete such removal and/or to repair any damage
caused by the removal of any Alterations or Cosmetic Alterations and/or
improvements and/or systems and equipment in the Premises and return the
affected portion of the Premises to a building standard tenant improved
condition as reasonably determined by Landlord, Landlord may do so and may
charge the cost thereof to Tenant.  Tenant hereby protects, defends, indemnifies
and holds Landlord harmless from any liability, cost, obligation, expense or
claim of lien in any manner relating to the installation, placement, removal or
financing of any such Alterations, improvements, fixtures and/or equipment in,
on or about the Premises, which obligations of Tenant shall survive the
expiration or earlier termination of this Lease.
 
ARTICLE 9                      
 


 
COVENANT AGAINST LIENS
 
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility (to the extent applicable pursuant to then applicable
laws).  Tenant shall remove any such lien or encumbrance by bond or otherwise
within ten (10) business days after notice by Landlord, and if Tenant shall fail
to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option, shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.
 
ARTICLE 10                                
 


 
INSURANCE
 
10.1 Indemnification and Waiver.  Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
partners,
 
 
 
24

--------------------------------------------------------------------------------

 
 
subpartners and their respective officers, agents, servants, employees, and
independent contractors (collectively, "Landlord Parties") shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant.  Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, expense and liability (including without limitation
court costs and reasonable attorneys' fees) incurred in connection with or
arising from any cause in, on or about the Premises (including, but not limited
to, a slip and fall), any acts, omissions or negligence of Tenant or of any
person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, invitees, guests or licensees of Tenant or any such person,
in, on or about the Project or any breach of the terms of this Lease, either
prior to, during, or after the expiration of the Lease Term, provided that the
terms of the foregoing indemnity shall not apply to the negligence or willful
misconduct of Landlord.  Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant's occupancy
of the Premises, Tenant shall pay to Landlord its costs and expenses incurred in
such suit, including without limitation, its actual professional fees such as
reasonable appraisers', accountants' and attorneys' fees.  The provisions of
this Section 10.1 shall survive the expiration or sooner termination of this
Lease with respect to any claims or liability arising in connection with any
event occurring prior to such expiration or termination.
 
10.2 Tenant's Compliance With Landlord's Fire and Casualty Insurance.  Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises.  If Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.
 
10.3 Tenant's Insurance.  Tenant shall maintain the following coverages in the
following amounts.
 
10.3.1 Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant's operations, and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements) including a Broad Form endorsement covering the insuring provisions
of this Lease and the performance by Tenant of the indemnity agreements set
forth in Section 10.1 of this Lease, and including products and completed
operations coverage, for limits of liability on a per location basis of not less
than:
Bodily Injury and
Property Damage Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
Personal Injury Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
0% Insured's participation

 
10.3.2 Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the "Tenant Improvements,"
as that term is defined in the Tenant Work Letter, and any other improvements
which exist in the Premises as of the Lease Commencement Date (excluding the
Base Building) (the "Original Improvements"), and (iii) all other improvements,
alterations and additions to the Premises.  Such insurance shall be written on
an "all risks" of physical loss or damage basis, for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.
 
10.3.3 Business Income Interruption for one (1) year plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.
 
 
 
25

--------------------------------------------------------------------------------

 
10.3.4 Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.
 
10.4 Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) name Landlord, and any other party the
Landlord so specifies, as an additional insured or loss payee, as applicable,
including Landlord's managing agent, if any; (ii) specifically cover the
liability assumed by Tenant under this Lease, including, but not limited to,
Tenant's obligations under Section 10.1 of this Lease; (iii) be issued by an
insurance company having a rating of not less than A:X in Best's Insurance Guide
or which is otherwise acceptable to Landlord and licensed to do business in the
State of California; (iv) be primary insurance as to all claims thereunder and
provide that any insurance carried by Landlord is excess and is non-contributing
with any insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days' prior written notice shall
have been given to Landlord and any mortgagee of Landlord.  Tenant shall deliver
said policy or policies or certificates thereof to Landlord on or before the
Lease Commencement Date and at least thirty (30) days before the expiration
dates thereof.  In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificate, Landlord may, at its option, procure such
policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor.
 
10.5 Subrogation.  Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder.  The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder.  The parties agree that their respective
insurance policies are now, or shall be, endorsed such that the waiver of
subrogation shall not affect the right of the insured to recover thereunder, so
long as no material additional premium is charged therefor.
 
10.6 Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.
 
10.7 Pollution Legal Liability Environmental Insurance.  Landlord shall maintain
"Pollution Legal Liability Environmental Insurance," as that term is set forth
below.  For purposes of this Lease, the "Pollution Legal Liability Environmental
Insurance" (aka an “Owner’s Policy” of environmental insurance) shall mean
insurance (1) from an insurance carrier with a rating of no less than A–X in
Best's Insurance Guide, and (2) providing, at a minimum, the following:  (a) an
initial three (3)-year policy term (with successive 1-year terms renewable on a
rolling annual basis, until such time as the policy term equals or exceeds the
date of expiration of the Lease Term), (b) $2,000,000 coverage per incident or
occurrence, (c) $2,000,000 aggregate coverage, (d) a deductible or self-insured
retention of no more than $100,000, and (e) coverage for: (A) known and unknown
pre-existing conditions; (B) unknown and later discovered conditions;
(C) on-site and off-site third-party claims for bodily injury or property
damage; and (D) legal defense expenses.  Furthermore, the policy of insurance
must include an automatic extended reporting period that provides the insured a
period of no less than sixty (60) days following the effective date of
termination of coverage in which to provide written notice to the insurance
carrier of claims first made and reported within the automatic extended
reporting period.  All other terms, coverage, exclusions, or conditions of the
policy shall be at Landlord's sole and complete discretion.  Any and all costs
incurred by Landlord under this Section 10.7 shall be paid by Tenant within
thirty (30) days following billing from Landlord.
 
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 11                                
 


 
DAMAGE AND DESTRUCTION
 
11.1 Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas.  Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, which are consistent with the character of the Project,
provided that access to the Premises and any common restrooms serving the
Premises shall not be materially impaired.  Upon the occurrence of any damage to
the Premises, upon notice (the "Landlord Repair Notice") to Tenant from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under Section 10.3 of this Lease, and Landlord shall repair any injury
or damage to the Tenant Improvements and the Original Improvements installed in
the Premises and shall return such Tenant Improvements and Original Improvements
to their original condition; provided that if the cost of such repair by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant's insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord's commencement of repair
of the damage.  In the event that Landlord does not deliver the Landlord Repair
Notice within sixty (60) days following the date the casualty becomes known to
Landlord, Tenant shall, at its sole cost and expense, repair any injury or
damage to the Tenant Improvements and the Original Improvements installed in the
Premises and shall return such Tenant Improvements and Original Improvements to
their original condition.  Whether or not Landlord delivers a Landlord Repair
Notice, prior to the commencement of construction, Tenant shall submit to
Landlord, for Landlord's review and approval, all plans, specifications and
working drawings relating thereto, and Tenant shall select the contractors to
perform such improvement work, subject to Landlord's approval, which shall not
be unreasonably withheld, conditioned, or delayed.  Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant's occupancy, and the Premises are
not occupied by Tenant as a result thereof, then during the time and to the
extent the Premises are unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unfit for occupancy for the purposes permitted under this Lease bears
to the total rentable square feet of the Premises.  In the event that Landlord
shall not deliver the Landlord Repair Notice, Tenant's right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith.
 
11.2 Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord's reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord's insurance policies; (iv) Landlord decides to rebuild the
Building or Common Areas so that they will be substantially different
structurally or architecturally; (v) the damage occurs during the last twelve
(12) months of the Lease Term; or (vi) any owner of any other portion of the
Project, other than Landlord, does not intend to repair the damage to such
portion of the Project; provided, however, that if Landlord does not elect to
terminate this Lease pursuant to Landlord's termination right as provided above,
and the repairs cannot, in the reasonable opinion of Landlord, be completed
within one hundred eighty (180) days after being commenced, Tenant may elect, no
earlier than sixty (60) days after the date of the damage and not later than one
hundred twenty (120) days after the date of such damage, to terminate this Lease
by written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than sixty (60) days
after the date such notice is given by Tenant.  Notwithstanding the provisions
of this Section 11.2, Tenant shall have the right to terminate this Lease under
this Section 11.2 only if each of the following conditions is satisfied:  (a)
the damage to the Project by fire or other casualty was not caused by the gross
negligence or intentional act of Tenant or its partners or subpartners and their
respective officers, agents, servants, employees, and independent contractors;
(b) Tenant is not then in default under this Lease; (c) as a result of the
damage, Tenant cannot reasonably conduct its ordinary business from the
Premises; and, (d) as a result of the damage to the Project, Tenant does not
occupy all or a material portion of the Premises and the remaining portion of
the Premises, if any, is not sufficient to allow Tenant to effectively conduct
its ordinary business therein.
 
 
27

--------------------------------------------------------------------------------

 
 
 
11.3 Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.
 
ARTICLE 12                                
 


 
NONWAIVER
 
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.
 
ARTICLE 13                                
 


 
CONDEMNATION
 
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority; provided, however,
that Landlord shall only have the right to terminate this Lease as provided
above if Landlord terminates the leases of all other tenants in the Building
similarly affected by the taking and provided further that to the extent that
the Premises are not adversely affected by such taking and Landlord continues to
operate the Building as an office building, Landlord may not terminate this
Lease.  If more than fifteen percent (15%) of the rentable square feet of the
Premises is taken, or if access to and/or the use of the Premises is
substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant.  All Rent shall be apportioned as of the date of such
termination.  If any part of the Premises shall be taken, and this Lease
shall  not be so terminated, the Rent shall be proportionately abated.  Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure.  Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises that is
not then-occupied by Tenant during such period.  Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.
 
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 14                                
 


 
ASSIGNMENT AND SUBLETTING
 
14.1 Transfers.  Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, provided
that Landlord shall have the right to require Tenant to utilize Landlord's
standard Transfer documents in connection with the documentation of such
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space.  Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a default by Tenant under this Lease.  Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord, within thirty (30) days after written
request by Landlord.
 
14.2 Landlord's Consent.  Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice.  Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:
 
14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;
 
 
 
29

--------------------------------------------------------------------------------

 
 
14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
 
14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;
 
14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
 
14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease; or
 
14.2.6 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee is negotiating with Landlord or has negotiated with Landlord
during the six (6) month period immediately preceding the date Landlord receives
the Transfer Notice, to lease space in the Project.
 
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant's business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee.
 
14.3 Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred.  "Transfer Premium" shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer.  The determination of the amount of Landlord's
applicable share of the Transfer Premium shall be made on a monthly basis as
rent or other consideration is received by Tenant under the Transfer.
 
14.4 Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises, Tenant shall give Landlord notice
(the "Intention to Transfer Notice") of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined).  The Intention to Transfer Notice shall specify the portion of
and amount of rentable square feet of the Premises which Tenant intends to
Transfer (the "Contemplated Transfer Space"), the contemplated date of
commencement of the Contemplated Transfer (the "Contemplated Effective Date"),
and the contemplated length of the term of such contemplated Transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space.  Thereafter, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Intention to Transfer Notice, to recapture the Contemplated Transfer
Space.  Such recapture shall cancel and terminate this Lease with respect to
such Contemplated Transfer Space as of the Contemplated Effective Date.  In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the number of rentable square feet retained by Tenant in proportion
to the number of rentable square feet contained in the Premises, and this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same.  If Landlord declines, or fails to elect in a timely manner, to recapture
such Contemplated Transfer Space under this Section 14.4, then, subject to the
other terms of this Article 14, for a period of nine (9) months (the "Nine Month
Period") commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer made during the Nine Month Period, provided that any
such Transfer is substantially on the terms set forth in the Intention to
Transfer Notice, and provided further that any such Transfer shall be subject to
the remaining terms of this Article 14.  If such a Transfer is not so
consummated within the Nine Month Period (or if a Transfer is so consummated,
then upon the expiration of the term of any Transfer of such Contemplated
Transfer Space consummated within such Nine Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
any contemplated Transfer, as provided above in this Section 14.4.
 
 
 
30

--------------------------------------------------------------------------------

 
 
14.5 Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space.  Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof.  If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's costs of such audit.
 
14.6 Additional Transfers.  For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.
 
14.7 Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:  (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by
Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.
 
 
 
31

--------------------------------------------------------------------------------

 
 
14.8 Non-Transfers.  Notwithstanding anything to the contrary contained in this
Article 14, an assignment of all or a portion of the Premises to an affiliate of
Tenant (an entity which is controlled by, controls, or is under common control
with, Tenant), shall not be deemed a Transfer under this Article 14, provided
that Tenant notifies Landlord of any such assignment and promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or such affiliate, and further provided that such
assignment is not a subterfuge by Tenant to avoid its obligations under this
Lease.  An assignee under a transfer specified in this Section 14.8 may be
referred to as a "Permitted Transferee.”  "Control," as used in this
Section 14.8, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity.
 
ARTICLE 15                                
 


 
SURRENDER OF PREMISES; OWNERSHIP AND
 
REMOVAL OF TRADE FIXTURES
 
15.1 Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
 
15.2 Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.
 
15.3 Environmental Assessment.  In connection with its surrender of the
Premises, Tenant shall submit to Landlord, not more than sixty (60) nor less
than thirty (30) days prior to the expiration date of this Lease (or in the
event of an earlier termination of this Lease, as soon as reasonably possible
following such termination), an environmental Assessment of the Premises by a
competent and experienced environmental engineer or engineering firm reasonably
satisfactory to Landlord (pursuant to a contract approved by Landlord and
providing that Landlord can rely on the Environmental Assessment), which (i)
evidences that the Premises are in a clean and safe condition and free and clear
of any Hazardous Materials introduced by Tenant.  If such Environmental
Assessment reveals that remediation or Clean-up is required due to Tenant's
activities under any Environmental Laws, Tenant shall submit a remediation plan
prepared by a recognized environmental consultant and shall be responsible for
all costs of remediation and Clean-up, as more particularly provided in Section
5.4, above.
 
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 16                                
 


 
HOLDING OVER
 
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express written consent of Landlord, such tenancy
shall be from month-to-month only at a monthly rate as mutually agreed upon by
Landlord and Tenant in writing, and shall not constitute a renewal hereof or an
extension for any further term.  If Tenant holds over after the expiration of
the Lease Term of earlier termination thereof, without the express or implied
consent of Landlord, such tenancy shall be deemed to be a tenancy by sufferance
only, and shall not constitute a renewal hereof or an extension for any further
term.  Rent during any tenancy by sufferance shall be payable at a monthly rate
equal to 150% of the Rent applicable during the last rental period of the Lease
Term under this Lease during the first two (2) months immediately following the
expiration or earlier termination of the Lease Term, and 200% thereafter.  Such
month-to-month tenancy or tenancy by sufferance, as the case may be, shall be
subject to every other applicable term, covenant and agreement contained
herein.  Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this
Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.
 
ARTICLE 17                                
 


 
ESTOPPEL CERTIFICATES
 
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee.  Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project.  Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes.  At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year.  Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant.  Failure
of Tenant to timely execute, acknowledge and deliver such estoppel certificate
or other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.  Notwithstanding the foregoing, in the
event (i) Tenant's stock is publicly traded on a national stock exchange, and
(ii) Tenant has 10K and 10Q filing requirements, Tenant's obligation to provide
Landlord with a copy of its most recent current financial statement shall be
deemed satisfied.
 
ARTICLE 18                                
 


 
SUBORDINATION
 
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto (collectively, the “Superior Holders”); provided,
however, that in consideration of and a condition precedent to Tenant’s
agreement
 
 
 
33

--------------------------------------------------------------------------------

 
 
to subordinate this Lease to any future Superior Holders, shall be the receipt
by Tenant of a subordination non-disturbance and attornment agreement in the
standard form provided by such Superior Holders, which requires such Superior
Holder to accept this lease, and not to disturb tenant’s possession, so long as
an event of default has not occurred and be continuing (an “SNDA”) executed by
Landlord and the appropriate Superior Holder.  Tenant covenants and agrees in
the event any proceedings are brought for the foreclosure of any such mortgage
or deed in lieu thereof (or if any ground lease is terminated), to attorn,
without any deductions or set-offs whatsoever, to the lienholder or purchaser or
any successors thereto upon any such foreclosure sale or deed in lieu thereof
(or to the ground lessor), if so requested to do so by such purchaser or
lienholder or ground lessor, and to recognize such purchaser or lienholder or
ground lessor as the lessor under this Lease, provided such lienholder or
purchaser or ground lessor shall agree to accept this Lease and not disturb
Tenant's occupancy, so long as Tenant timely pays the rent and observes and
performs the terms, covenants and conditions of this Lease to be observed and
performed by Tenant.  Landlord's interest herein may be assigned as security at
any time to any lienholder.  Tenant shall, within ten (10) days of request by
Landlord, execute such further instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.
 
ARTICLE 19                                
 


 
DEFAULTS; REMEDIES
 
19.1 Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:
 
19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or
 
19.1.2 Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or
 
19.1.3 Abandonment or vacation of all or a substantial portion of the Premises
by Tenant; or
 
19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) business days after notice from Landlord; or
 
19.1.5 Tenant's failure to occupy the Premises within ten (10) business days
after the Lease Commencement Date.
 
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
 
19.2 Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
 
19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:
 
 
 
34

--------------------------------------------------------------------------------

 
 
(i) The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus
 
(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
 
(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
 
(v) At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.
 
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
 
19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
 
19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
 
19.3 Subleases of Tenant.  Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or
arrangements.  In the event of Landlord's election to succeed to Tenant's
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
 
19.4 Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.
 
 
 
35

--------------------------------------------------------------------------------

 
19.5 Landlord Default.
 
19.5.1 General.  Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord's failure to perform; provided,
however, if the nature of Landlord's obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to
completion.  Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity.
 
19.5.2 Abatement of Rent.  In the event that Tenant is prevented from using, and
does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Lease Commencement Date and required by this Lease,
which substantially interferes with Tenant's use of the Premises, or (ii) any
failure to provide services, utilities or access to the Premises as required by
this Lease (either such set of circumstances as set forth in items (i) or (ii),
above, to be known as an "Abatement Event"), then Tenant shall give Landlord
notice of such Abatement Event, and if such Abatement Event continues for five
(5) consecutive business days after Landlord's receipt of any such notice (the
"Eligibility Period") and either (A) Landlord does not diligently commence and
pursue to completion the remedy of such Abatement Event or (B) Landlord receives
proceeds from its rental interruption insurance which covers such Abatement
Event, then the Base Rent, Tenant's Share of Direct Expenses, and Tenant's
obligation to pay for parking (to the extent not utilized by Tenant) shall be
abated or reduced, as the case may be, after expiration of the Eligibility
Period for such time that Tenant continues to be so prevented from using, and
does not use for the normal conduct of Tenant's business, the Premises or a
portion thereof, in the proportion that the rentable area of the portion of the
Premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises; provided, however, in the event that Tenant
is prevented from using, and does not use, a portion of the Premises for a
period of time in excess of the Eligibility Period and the remaining portion of
the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the Base Rent and Tenant's Share of Direct Expenses for the entire
Premises and Tenant's obligation to pay for parking shall be abated for such
time as Tenant continues to be so prevented from using, and does not use, the
Premises.  If, however, Tenant reoccupies any portion of the Premises during
such period, the Rent allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Premises
bears to the total rentable area of the Premises, shall be payable by Tenant
from the date Tenant reoccupies such portion of the Premises.  To the extent an
Abatement Event is caused by an event covered by Articles 11 or 13 of this
Lease, then Tenant's right to abate rent shall be governed by the terms of such
Article 11 or 13, as applicable, and the Eligibility Period shall not be
applicable thereto.  Such right to abate Base Rent and Tenant's Share of Direct
Expenses shall be Tenant's sole and exclusive remedy for rent abatement at law
or in equity for an Abatement Event; provided, however, that if Landlord has not
cured such Abatement Event within one hundred eighty (180) days after receipt of
notice from Tenant, Tenant shall have the right to terminate this Lease until
such time as Landlord has cured the Abatement Event, which right may be
exercised only by delivery of notice to Landlord (the "Abatement Event
Termination Notice") prior to such time as Landlord has cured the Abatement
Event, and shall be effective as of a date set forth in the Abatement Event
Termination Notice (the "Abatement Event Termination Date"), which Abatement
Event Termination Date shall not be less than five (5) business days, and not
more than thirty (30) days, following the delivery of the Abatement Event
Termination Notice.  Except as provided in this Section 19.5.2, nothing
contained herein shall be interpreted to mean that Tenant is excused from paying
Rent due hereunder.
 
 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE 20                                
 


 
COVENANT OF QUIET ENJOYMENT
 
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.
 
ARTICLE 21                                
 


 
LETTER OF CREDIT
 
21.1 Delivery of Letter of Credit.  Tenant shall deliver to Landlord, on or
before the Lease Commencement Date, an unconditional, clean, irrevocable letter
of credit (the "L-C") in the amount set forth in Section 21.3 below (the "L-C
Amount"), which L-C shall be issued by a money-center, solvent and nationally
recognized bank (a bank which accepts deposits, maintains accounts, has a local
San Diego office which will negotiate a letter of credit, and whose deposits are
insured by the FDIC) reasonably acceptable to Landlord (such approved, issuing
bank being referred to herein as the "Bank"), which Bank must have a short term
Fitch Rating which is not less than "F1", and a long term Fitch Rating which is
not less than "A" (or in the event such Fitch Ratings are no longer available, a
comparable rating from Standard and Poor’s Professional Rating Service or
Moody’s Professional Rating Service) (collectively, the “Bank’s Credit Rating
Threshold”), and which L-C shall be in the form of Exhibit F, attached
hereto.  In no event may an L-C be provided by JPMorgan Chase Bank, Bank One, or
any affiliate of either.  Tenant shall pay all expenses, points and/or fees
incurred by Tenant in obtaining the L-C.  The L-C shall (i) be "callable" at
sight, irrevocable and unconditional, (ii) be maintained in effect, whether
through renewal or extension, for the period commencing on the date of this
Lease and continuing until the date (the "L-C Expiration Date") that is no less
than one hundred twenty (120) days after the expiration of the Lease Term as the
same may be extended, and Tenant shall deliver a new L-C or certificate of
renewal or extension to Landlord at least sixty (60) days prior to the
expiration of the L-C then held by Landlord, without any action whatsoever on
the part of Landlord, (iii) be fully assignable by Landlord, its successors and
assigns, (iv) permit partial draws and multiple presentations and drawings, and
(v) be otherwise subject to the UCP 600 Uniform Customs and Practices for
Documentary Credits (2007-Rev), International Chamber of Commerce Publication
#600, or the International Standby Practices-ISP 98, International Chamber of
Commerce Publication #590.  Landlord, or its then managing agent, shall have the
right to draw down an amount up to the face amount of the L-C if any of the
following shall have occurred or be applicable:  (A) such amount is due to
Landlord under the terms and conditions of this Lease, or (B) Tenant has filed a
voluntary petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, "Bankruptcy Code"), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code, or (D) the Bank has notified Landlord
that the L-C will not be renewed or extended through the L-C Expiration Date, or
(E) Tenant is placed into receivership or conservatorship, or becomes subject to
similar proceedings under Federal or State law, or (F) Tenant executes an
assignment for the benefit of creditors, or (G) if (1) any of the Bank's Fitch
Ratings (or other comparable ratings to the extent the Fitch Ratings are no
longer available) have been reduced below the Bank's Credit Rating Threshold, or
(2) there is otherwise a material adverse change in the financial condition of
the Bank, and Tenant has failed to provide Landlord with a replacement letter of
credit, conforming in all respects to the requirements of this Article 21
(including, but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 21.1 above), in the amount of the
applicable L-C Amount, within ten (10) days following Landlord’s written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) (each of the foregoing
being an "L-C Draw Event").  The L-C shall be honored by the Bank regardless of
whether Tenant disputes Landlord's right to draw upon the L-C.  In addition, in
the event the Bank is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation or any successor or similar entity, then,
effective as of the date such receivership or conservatorship occurs, said L-C
shall be deemed to fail to meet the requirements of this Article 21, and, within
ten (10) days following Landlord's notice to Tenant of such receivership or
conservatorship (the "L-C FDIC Replacement Notice"), Tenant shall replace such
L-C with a substitute letter of credit from a different issuer (which issuer
shall meet or exceed the Bank's Credit Rating Threshold and shall otherwise be
acceptable to Landlord in its reasonable discretion) and that complies in all
respects with the requirements of this Article 21.  If Tenant fails to replace
such L-C with such conforming, substitute letter of credit pursuant to the terms
and conditions of this Section 21.1, then, notwithstanding anything in this
Lease to the contrary, Landlord shall have the right to declare Tenant in
default of this Lease for which there shall be no notice or grace or cure
periods being applicable thereto (other than the aforesaid ten (10) day
period).  Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement L-C (including without limitation
Landlord’s reasonable attorneys’ fees), which replacement is required pursuant
to this Section or is otherwise requested by Tenant.
 
 
 
37

--------------------------------------------------------------------------------

 
21.2 Application of L-C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L-C upon the occurrence of any L-C Draw Event.  In the event of
any L-C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant, draw upon the L-C, in part or in whole, to cure any such L-C
Draw Event and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant's breach or default of the Lease or other L-C Draw Event
and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.  The use, application or retention of the L-C, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable law, it being intended
that Landlord shall not first be required to proceed against the L-C, and such
L-C shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled.  Tenant agrees not to interfere in any way with payment
to Landlord of the proceeds of the L-C, either prior to or following a "draw" by
Landlord of any portion of the L-C, regardless of whether any dispute exists
between Tenant and Landlord as to Landlord's right to draw upon the L-C.  No
condition or term of this Lease shall be deemed to render the L-C conditional to
justify the issuer of the L-C in failing to honor a drawing upon such L-C in a
timely manner.  Tenant agrees and acknowledges that (i) the L-C constitutes a
separate and independent contract between Landlord and the Bank, (ii) Tenant is
not a third party beneficiary of such contract, (iii) Tenant has no property
interest whatsoever in the L-C or the proceeds thereof, and (iv) in the event
Tenant becomes a debtor under any chapter of the Bankruptcy Code, Tenant is
placed into receivership or conservatorship, and/or there is an event of a
receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L-C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.
 
21.3 L-C Amount; Maintenance of L-C by Tenant; Liquidated Damages.
 
21.3.1 L-C Amount.  The L-C Amount shall be equal to the amount set forth in
Section 8 of the Summary.
 
21.3.2 Reduction of L-C Amount.  Provided that Tenant is not in default under
this Lease (beyond the applicable notice and cure period set forth in this
Lease), (i) commencing on July 1, 2013, the L-C Amount shall be reduced to
$262,500.00 and (ii) commencing on July 1, 2014, the L-C Amount shall be reduced
to $175,000.00.  Notwithstanding anything to the contrary set forth in this
Section 21.3.1.2, in no event shall the L-C Amount as set forth above decrease
during any period in which Tenant is in default under this Lease, but such
decrease shall take place retroactively after such default is cured, provided
that no such decrease shall thereafter take effect in the event this Lease is
terminated early due to such default by Tenant.
 
21.3.3 In General. If, as a result of any drawing by Landlord of all or any
portion of the L-C, the amount of the L-C shall be less than the L-C Amount,
Tenant shall, within five (5) business days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 21, and if Tenant fails to comply with the foregoing, the same
shall be subject to the terms of Section 21.3.3 below.  Tenant further covenants
and warrants that it will neither assign nor encumber the L-C or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  Without limiting the generality of the foregoing, if the L-C
expires earlier than the L-C Expiration Date, Landlord will accept a renewal
thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than ninety (90) days prior to the expiration
of the L-C), which shall be irrevocable and automatically renewable as above
provided through the L-C Expiration Date upon the same terms as the expiring L-C
or such other terms as may be acceptable to Landlord in its sole discretion.  If
Tenant exercises its option to extend the Lease Term pursuant to Section 2.2 of
this Lease then, not later than one hundred twenty (120) days prior to the
commencement of the Option Term, Tenant shall deliver to Landlord a new L C or
certificate of renewal or extension evidencing the L-C Expiration Date as one
hundred twenty (120) days after the expiration of the Option Term.  However, if
the L-C is not timely renewed, or if Tenant fails to maintain the L-C in the
amount and in accordance with the terms set forth in this Article 21, Landlord
shall have the right to either (x) present the L-C to the Bank in accordance
with the terms of this Article 21, and the proceeds of the L-C may be applied by
Landlord against any Rent payable by Tenant under this Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any breach
or default by Tenant under this Lease, or (y) pursue its remedy under
Section 21.3.3 below.  In the event Landlord elects to exercise its rights under
the foregoing item (x), (I) any unused proceeds shall constitute the property of
Landlord (and not Tenant’s property or, in the event of a receivership,
conservatorship, or a bankruptcy filing by Tenant, property of such
receivership, conservatorship or Tenant’s bankruptcy estate) and need not be
segregated from Landlord’s other assets, and (II) Landlord agrees to pay to
Tenant within thirty (30) days after the L-C Expiration Date the amount of any
proceeds of the L-C received by Landlord and not applied against any Rent
payable by Tenant under this Lease that was not paid when due or used to pay for
any losses and/or damages suffered by Landlord (or reasonably estimated by
Landlord that it will suffer) as a result of any breach or default by Tenant
under this Lease; provided, however, that if prior to the L-C Expiration Date a
voluntary petition is filed by Tenant, or an involuntary petition is filed
against Tenant by any of Tenant’s creditors, under the Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
L-C proceeds until either all preference issues relating to payments under this
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed.
 
 
 
38

--------------------------------------------------------------------------------

 
21.4 Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (no more than two (2) times in any twelve (12) month
period) all or any portion of its interest in and to the L-C to another party,
person or entity, regardless of whether or not such transfer is from or as a
part of the assignment by Landlord of its rights and interests in and to this
Lease.  In the event of a transfer of Landlord's interest in under this Lease,
Landlord shall transfer the L-C, in whole or in part, to the transferee and
thereupon Landlord shall, without any further agreement between the parties, be
released by Tenant from all liability therefor, and it is agreed that the
provisions hereof shall apply to every transfer or assignment of the whole of
said L-C to a new landlord.  In connection with any such transfer of the L-C by
Landlord, and upon Landlord's written request Tenant shall, at Tenant's sole
cost and expense, execute and submit to the Bank such applications, documents
and instruments as may be necessary to effectuate such transfer and, Tenant
shall be responsible for paying the Bank's transfer and processing fees in
connection therewith up to, but not in excess of, a total of One Thousand and
00/100 Dollars ($1,000.00) in connection with any such transfer, and Landlord
shall be responsible for paying any transfer and processing fees in excess of
One Thousand and 00/100 Dollars ($1,000.00).
 
21.5 L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L-C or any renewal thereof or
substitute therefore or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L-C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(c) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statue, and all
other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.
 
 
 
39

--------------------------------------------------------------------------------

 
21.6 Non-Interference By Tenant.  Tenant agrees not to interfere in any way with
any payment to Landlord of the proceeds of the L-C, either prior to or following
a "draw" by Landlord of all or any portion of the L-C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord's right to draw down
all or any portion of the L-C.  No condition or term of this Lease shall be
deemed to render the L-C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L-C in a timely manner.
 
21.7 Waiver of Certain Relief.  Tenant unconditionally and irrevocably waives
(and as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the-C:
 
21.7.1 A temporary restraining order, temporary injunction, permanent
injunction, or other order that would prevent, restrain or restrict the
presentment of sight drafts drawn under any L-C or the Bank's honoring or
payment of sight draft(s); or
 
21.8 Remedy for Improper Drafts.  Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L-C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Interest Rate and reasonable actual out-of-pocket
attorneys' fees, provided that at the time of such refund, Tenant increases the
amount of such L-C to the amount (if any) then required under the applicable
provisions of this Lease.  Tenant acknowledges that the presentment of sight
drafts drawn under any L-C, or the Bank's payment of sight drafts drawn under
such L-C, could not under any circumstances cause Tenant injury that could not
be remedied by an award of money damages, and that the recovery of money damages
would be an adequate remedy therefor.  In the event Tenant shall be entitled to
a refund as aforesaid and Landlord shall fail to make such payment within ten
(10) business days after demand, Tenant shall have the right to deduct the
amount thereof together with interest thereon at the Interest Rate from the next
installment(s) of Base Rent.
 
21.9 Notices to Bank.  Tenant shall not request or instruct the Bank of any L-C
to refrain from paying sight draft(s) drawn under such L-C.
 
ARTICLE 22                                
 


 
INTENTIONALLY DELETED
 
ARTICLE 23                                
 


 
SIGNS
 
23.1 Existing Signage.  All of Tenant's existing signage shall remain in place,
other than any signage on any recaptured portion no longer occupied by Tenant,
which signage shall be removed by Tenant at Tenant's sole cost and expense prior
to the Lease Commencement Date, and Tenant shall repair any damage to the
Building caused by such removal.  Landlord shall retain the right to institute a
signage program required to support the conversion of the Building to
multi-tenant use and Tenant shall comply with such program.
 
23.2 Prohibited Signage and Other Items.  Any new signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant.  Tenant may not install any signs on the exterior or
roof of the Project or the Common Areas.  Any signs, window coverings, or blinds
(even if the same are located behind the Landlord-approved window coverings for
the Building), or other items visible from the exterior of the Premises or
Building, shall be subject to the prior approval of Landlord, in its sole
discretion.
 
23.3 Monument Signage. Tenant shall be entitled, at its sole cost and expense,
to retain its existing identification signage on the Building's existing
monument sign (the "Monument Sign").  Tenant acknowledges and agrees that
Landlord shall be permitted to change the size, configuration, design, layout
and all other aspects of the Monument Sign to facilitate the use of the Monument
Sign by multiple tenants at the Project, and that in connection with such
modification, Landlord may, without incurring any liability to Tenant and
without any abatement of Rent under this Lease, temporally remove Tenant's sign
on the Monument Sign in order to facilitate such modification.  Notwithstanding
any provision contained in this Lease to the contrary, including, without
limitation this Article 23, Landlord shall have the right to install new
monument signage (the "New Monument Sign"), as Landlord's sole cost and expense,
for use by other tenants in the Project.
 
 
 
40

--------------------------------------------------------------------------------

 
ARTICLE 24                                
 


 
COMPLIANCE WITH LAW
 
Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated.  At its sole cost and expense,
Tenant shall promptly comply with all such governmental measures.  Should any
standard or regulation now or hereafter be imposed on Landlord or Tenant by a
state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations applicable to
Tenant and its occupation of the Premises.  Tenant shall be responsible, at its
sole cost and expense, to make all alterations to the Premises as are required
to comply with the governmental rules, regulations, requirements or standards
described in this Article 24.  The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.
 
ARTICLE 25                                
 


 
LATE CHARGES
 
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
Tenant's receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys' fees incurred by Landlord by
reason of Tenant's failure to pay Rent and/or other charges when due
hereunder.  The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord's other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner.  In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus two (2) percentage points, and (ii)
the highest rate permitted by applicable law.
 
ARTICLE 26                                
 


 
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
 
26.1 Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
 
26.2 Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor:  (i) sums equal to expenditures reasonably
made and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended.  Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.
 
 
41

--------------------------------------------------------------------------------

 
 
ARTICLE 27                                
 


 
ENTRY BY LANDLORD
 
Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency) to enter the Premises to (i)
inspect them; (ii) show the Premises to prospective purchasers, or to current or
prospective mortgagees, ground or underlying lessors or insurers or, during the
last twelve (12) months of the Lease Term, to prospective tenants; (iii) post
notices of nonresponsibility (to the extent applicable pursuant to then
applicable law); or (iv) alter, improve or repair the Premises or the Building,
or for structural alterations, repairs or improvements to the Building or the
Building's systems and equipment, provided any alterations, construction, or
repairs are completed expeditiously and provided Landlord uses commercially
reasonable efforts to minimize interference with Tenant's use of the
Premises.  Notwithstanding anything to the contrary contained in this Article
27, Landlord may enter the Premises at any time to (A) perform services required
of Landlord, including janitorial service; (B) take possession due to any breach
of this Lease in the manner provided herein; and (C) perform any covenants of
Tenant which Tenant fails to perform.  Landlord may make any such entries
without the abatement of Rent, except as otherwise provided in Section 19.5,
above, and may take such reasonable steps as required to accomplish the stated
purposes; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, (iii) repairs which are
the obligation of Tenant hereunder, and (iv) the taking of possession of the
Premises due to any breach of this Lease, any such entry shall be performed in a
manner so as not to unreasonably interfere with Tenant's use of the Premises and
shall be performed after normal business hours if reasonably practical.  Tenant
hereby waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant's business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby.  For
each of the above purposes, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant's vaults, safes and
special security areas designated in advance by Tenant.  In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises.  Any entry into the Premises by Landlord
in the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.  No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.
 
ARTICLE 28                                
 


 
TENANT PARKING
 
Tenant may use, commencing on the Lease Commencement Date, the amount of
unreserved parking spaces set forth in Section 9 of the Summary, on a monthly
basis throughout the Lease Term, which unreserved parking spaces shall be
located in the on-site and/or off-site, as the case may be, parking facility (or
facilities) which serve the Project.  Notwithstanding the foregoing, Tenant
shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the renting of such unreserved parking
spaces by Tenant or the use of the parking facility by Tenant.  Tenant's
continued right to use the unreserved parking spaces is conditioned upon Tenant
abiding by all rules and regulations which are prescribed from time to time for
the orderly operation and use of the parking facility where the unreserved
parking spaces are located (including any sticker or other identification system
established by Landlord and the prohibition of vehicle repair and maintenance
activities in the parking facilities), Tenant's cooperation in seeing that
Tenant's employees and visitors also comply with such rules and regulations and
Tenant not being in default under this Lease.  Tenant's use of the Project
parking facility shall be at Tenant's sole risk and Tenant acknowledges and
agrees that Landlord shall have no liability whatsoever for damage to the
vehicles of Tenant, its employees and/or visitors, or for other personal injury
or property damage or theft relating to or connected with the parking rights
granted herein or any of Tenant's, its employees' and/or visitors' use of the
parking facilities.  Tenant's rights hereunder are subject to the terms of any
Underlying Documents.  Landlord specifically reserves the right to change the
size, configuration, design, layout, location and all other aspects of the
parking facility serving the Project at any time in a reasonable manner which
does not materially interfere with Tenant's ongoing use of the
Premises.  Landlord reserves the right to require attended parking from time to
time.  Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord.  The unreserved parking spaces
utilized by Tenant pursuant to this Article 28 are provided to Tenant solely for
use by Tenant's own personnel and such unreserved spaces may not be transferred,
assigned, subleased or otherwise alienated by Tenant without Landlord's prior
approval.
 
 
 
42

--------------------------------------------------------------------------------

 
ARTICLE 29                                
 


 
MISCELLANEOUS PROVISIONS
 
29.1 Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
 
29.2 Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.
 
29.3 No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the  Project, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
 
29.4 Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within twenty (20) business days
following a request therefor.  At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within twenty (20) business days following the request
therefor.
 
29.5 Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer and provided such
transferee shall have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
Tenant shall attorn to such transferee.
 
29.6 Prohibition Against Recording.  Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.
 
29.7 Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
 
 
 
43

--------------------------------------------------------------------------------

 
 
29.8 Relationship of Parties.  Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
 
29.9 Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
 
29.10 Time of Essence.  Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
 
29.11 Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
 
29.12 No Warranty.  In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
 
29.13 Landlord Exculpation.  The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the the net
interest of Landlord in the Building, including any net sales or insurance
proceeds received by Landlord or the Landlord Parties in connection with the
Project, Building or Premises.  Neither Landlord, nor any of the Landlord
Parties shall have any personal liability therefor, and Tenant hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant.  The limitations of liability contained in
this Section 29.13 shall inure to the benefit of Landlord's and the Landlord
Parties' present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns.  Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this
Lease.  Notwithstanding any contrary provision herein, neither Landlord nor the
Landlord Parties shall be liable under any circumstances for injury or damage
to, or interference with, Tenant's business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring.
 
29.14 Entire Agreement.  It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
 
29.15 Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
 
29.16 Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.
 
 
 
44

--------------------------------------------------------------------------------

 
29.17 Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.
 
29.18 Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally.  Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant.  Any Notice will be
deemed given (i) three (3) days after the date it is posted if sent by Mail,
(ii) the date the telecopy is transmitted, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made.  As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:
 
HCP, Inc.
 
3760 Kilroy Airport Way, Suite 300
 
Long Beach, CA  90806
 
Attention:  Legal Department
 
Fax:  562-733-5200
 
and
 
Allen Matkins Leck Gamble Mallory & Natsis LLP
 
1901 Avenue of the Stars
 
Suite 1800
 
Los Angeles, California 90067
 
Attention:  Anton N. Natsis, Esq.
 
Fax:  (310) 788-2410
 
29.19 Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
 
29.20 Authority.  If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in the State of California and that Tenant has full right and authority
to execute and deliver this Lease and that each person signing on behalf of
Tenant is authorized to do so.  In such event, Tenant shall, within ten (10)
days after execution of this Lease, deliver to Landlord satisfactory evidence of
such authority and, if a corporation, upon written demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant's state
of incorporation and (ii) qualification to do business in the State of
California.
 
29.21 Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
 
 
45

--------------------------------------------------------------------------------

 
 
29.22 Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.
 
29.23 Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
 
29.24 Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.  The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.
 
29.25 Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.
 
29.26 Project or Building Name, Address and Signage.  Landlord shall have the
right at any time to change the name and/or address of the Project or Building
and to install, affix and maintain any and all signs on the exterior and on the
interior (which interior signage on the Premises shall be reasonably acceptable
to Tenant) of the Project or Building as Landlord may, in Landlord's sole
discretion, desire.  Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.
 
29.27 Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.
 
29.28 Confidentiality.  Tenant acknowledges that the content of this Lease and
any related documents are confidential information.  Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants or to the extent it may be required by
law.
 
29.29 Development of the Project.
 
29.29.1 Subdivision.  Landlord reserves the right to subdivide all or a portion
of the buildings and Common Areas provided the same does not materially
interfere with Tenant's access and/or use of the Premises for the Permitted
Use.  Tenant agrees to execute and deliver, upon demand by Landlord and in the
form reasonably requested by Landlord, any additional documents needed to
conform this Lease to the circumstances resulting from a subdivision and any all
maps in connection therewith.  Notwithstanding anything to the contrary set
forth in this Lease, the separate ownership of any buildings and/or Common Areas
by an entity other than Landlord shall not affect the calculation of Direct
Expenses or Tenant's payment of Tenant's Share of Direct Expenses.
 
 
 
46

--------------------------------------------------------------------------------

 
29.29.2 Other Improvements.  "Other Improvements" are owned by an entity other
than Landlord, Landlord, at its option, may enter into an agreement with the
owner or owners of any of the Other Improvements to provide (i) for reciprocal
rights of access, use and/or enjoyment of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and all or any
portion of the Other Improvements, (iii) for the allocation of a portion of the
Direct Expenses to the Other Improvements and the allocation of a portion of the
operating expenses and taxes for the Other Improvements to the Project, (iv) for
the use or improvement of the Other Improvements and/or the Project in
connection with the improvement, construction, and/or excavation of the Other
Improvements and/or the Project, and (v) for any other matter which Landlord
deems necessary, provided that in no event shall any such actions by Landlord
result in any increased Rent, or any costs or charges upon Tenant, or otherwise
materially and adversely affect Tenant's right or obligations under this
Lease.  Nothing contained herein shall be deemed or construed to limit or
otherwise affect Landlord's right to sell all or any portion of the Project or
any other of Landlord's rights described in this Lease.
 
29.29.3 Construction of Property and Other Improvements.  Tenant acknowledges
that portions of the Project and/or the Other Improvements may be under
construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project.  Tenant
hereby waives any and all rent offsets (except as specifically set forth in
Section 19.5.2 of this Lease) in connection with such
construction.  Furthermore, provided that Landlord employs commercially
reasonable efforts to minimize interference with the conduct of Tenant's
business, Tenant hereby waives any or claims of constructive eviction which may
arise in connection with such construction.
 
29.30 No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
 
29.31 Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the "Lines"), provided that (i) Tenant shall obtain
Landlord's prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Project, as determined in Landlord's reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, shall be surrounded by a
protective conduit reasonably acceptable to Landlord, and shall be identified in
accordance with the "Identification Requirements," as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith.  All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements").  Landlord reserves the right, upon notice to
Tenant prior to the expiration or earlier termination of this Lease, to require
that Tenant, at Tenant's sole cost and expense, remove any Lines located in or
serving the Premises prior to the expiration or earlier termination of this
Lease.
 
 
47

--------------------------------------------------------------------------------

 
 
29.32 Transportation Management.  Landlord and Tenant acknowledge that currently
there are no programs intended to manage parking, transportation or traffic in
and around the Project and/or the Building (a "Transportation Program").
Notwithstanding the preceding sentence, Tenant shall fully comply with any
future government imposed mandatory Transportation Programs.
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 


LANDLORD:
 
TENANT:
 
HCP CALLAN ROAD, LLC
CYTORI THERAPEUTICS, INC.
a Delaware limited liability company
a Delaware corporation
By: /s/ Timothy M. Schoen
By: /s/ Mark E. Saad
Name: Timothy M. Schoen
Name: Mark E. Saad
Its:  Executive Vice President
Its:  Chief Financial Officer


 
48

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
TORREY PINES CORPORATE CENTER
 
OUTLINE OF PREMISES
 
IMAGE [leasepremises.jpg]
 



 
 
 



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
TORREY PINES CORPORATE CENTER
 
TENANT WORK LETTER
 
This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the “Landlord Work,” as that term is defined in Section 2,
below, and the “Tenant Improvements,” as that term is defined in Section 3,
below, in the Premises.  This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises.  All references in this Tenant Work Letter to Articles or Sections of
"this Lease" shall mean the relevant portion of Articles 1 through 29 of the
Lease to which this Tenant Work Letter is attached as Exhibit B and of which
this Tenant Work Letter forms a part, and all references in this Tenant Work
Letter to Sections of "this Tenant Work Letter" shall mean the relevant portion
of Sections 1 through 4 of this Tenant Work Letter.
 
SECTION 1
 
CONSENT OF MASTER TENANT
 
Tenant acknowledges that, notwithstanding anything set forth in the Lease or
this Tenant Work Letter to the contrary, the construction of the Landlord Work
and the Tenant Improvements may not commence prior to the Lease Commencement
Date unless Tenant obtains the express written consent of Master Tenant, in
accordance with the terms of the Sublease Agreement.  Tenant shall deliver a
copy of such consent to Landlord promptly upon Tenant’s receipt of the same.
 
SECTION 2
 
LANDLORD WORK
 
2.1           Base Building.  The Base Building shall consist of those portions
of the Premises which were in existence prior to the construction of the
improvements in the Premises for the prior tenant (if any) of the Premises.
 
2.2           Landlord Work.  Landlord shall cause the construction or
installation of the following items on the floor of the Building containing the
Premises (collectively, the "Landlord Work").  Tenant may not change or alter
the Landlord Work.  Landlord acknowledges that the Landlord Work, shall be at
Landlord's sole cost and expense, and that any expenses incurred by Landlord
during such Landlord Work shall not be passed through to the Tenant as Operating
Expenses.
 
2.2.1           Public Corridor (only as to that portion of the Premises, if
any, which occupies only a portion of a floor, rather than an entire floor, of
the Building).  The actual public corridor wall, the standard tenant entries and
exits including doors, frames, hardware, and sidelight (if any), and standard
tenant entry signage and exit lights (collectively, the "Public Corridor"),
which Public Corridor is adjacent to the Premises.
 
2.2.2           Demising Walls .  The demising partitions between tenants which
shall include studs, acoustical insulation and dry wall ready for finish on
tenant side only and any necessary penetrations, fire dampers and sound traps
(collectively, the “Demising Walls”), which Demising Walls are adjacent to the
Premises and separate the Premises from the Remaining Premises.  The
construction of the Demising Walls shall commence on or after the Lease
Commencement Date.
 
2.2.3           Card Readers.  Landlord shall install and/or relocate, as
Landlord deems necessary pursuant to sound real estate management principals,
card readers in the stairway entrances to the Premises so as to control access
to the Premises.
 
 
 
 

--------------------------------------------------------------------------------

 
2.2.4           Doors.  Landlord shall install and/or relocate, as Landlord
deems necessary pursuant to sound real estate management principals, doors to
the Premises so as to facilitate access to the Premises.
 
2.2.5           Electronic Window.  Landlord shall install one (1) electronic
window in the "clean lab" portion of the Premises.
 
2.2.6           Fan Coils.  During the first six (6) months of the Lease Term,
Landlord shall replace any Fan Coils which Landlord, pursuant to sound real
estate management principals, determines require replacement.
 
2.2.7           Grease Trap and Drains.  Landlord shall remove, repair, or
replace, as Landlord deems necessary pursuant to sound real estate management
principals, the grease trap located in Building cafeteria and shall repair the
drains located in the Building shower facility.
 
SECTION 3
 
TENANT IMPROVEMENTS
 
Subject to the terms of this Tenant Work Letter, including, without limitation,
Section 1, above, Tenant shall have the right to construct alterations and
improvements which are permanently affixed to the Premises (the “Tenant
Improvements”).  The Tenant Improvements shall be constructed in accordance with
the terms and conditions of Article 8 of the Lease, and such Tenant Improvements
shall be deemed "Alterations" for all purposes under the Lease.  Any such Tenant
Improvements shall be completed on or before the first (1st) anniversary of the
Lease Commencement Date.  Tenant shall be entitled to a one-time tenant
improvement allowance (the "Tenant Improvement Allowance"), in the amount set
forth in Section 5 of the Summary, for actual out-of-pocket costs incurred by
Tenant in connection with the construction of the Tenant Improvements.  Landlord
shall disperse the Tenant Improvement Allowance pursuant to Landlord's
disbursement process, including, without limitation, Landlord's receipt of paid
invoices and lien releases within thirty (30) days of Tenant's submission of
such paid invoices and lien releases to Landlord.
 
SECTION 4
 
NO CONSTRUCTIVE EVICTION
 
Since Tenant is currently occupying the Premises pursuant to the Sublease
Agreement, and will continue to occupy the Premises on and after the Lease
Commencement Date, Landlord agrees that it shall use commercially reasonable
efforts to perform the Landlord Work in a manner so as to minimize interference
with Tenant’s use of the Premises.  Tenant hereby acknowledges that,
notwithstanding Tenant’s occupancy of the Premises during the performance of the
Landlord Work, Landlord shall be permitted to construct the Landlord Work during
normal business hours, and Tenant shall provide a clear working area for such
work, if necessary (including, but not limited to, the moving of furniture,
fixtures and Tenant’s property away from the area in which Landlord is
constructing the Landlord Work).  Tenant hereby agrees that the construction of
the Landlord Work shall in no way constitute a constructive eviction of Tenant
nor entitle Tenant to any abatement of rent, provided Landlord uses commercially
reasonable efforts to minimize interference with Tenant's use of the Premises
and such Landlord Work is completed within six (6) months from the date of
commencement of the Landlord Work.  Landlord shall have no responsibility or for
any reason be liable to Tenant for any direct or indirect injury to or
interference with Tenant’s business arising from the Landlord Work , nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Landlord Work or Landlord’s actions in
connection with the Landlord Work, or for any inconvenience or annoyance
occasioned by the Landlord Work or Landlord's actions in connection with the
Landlord Work.
 



 
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
 
TORREY PINES CORPORATE CENTER
 
NOTICE OF LEASE TERM DATES
 
To:
_______________________

 
 
_______________________

 
 
_______________________

 
 
_______________________

 


 
 
Re:
Lease dated ____________, 200_ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the office building located at [INSERT BUILDING ADDRESS].

 
Gentlemen:
 
In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:
 
 
1.
The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

 
 
2.
Rent commenced to accrue on ____________, in the amount of ____________.

 
 
3.
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 
 
4.
Your rent checks should be made payable to __________ at ______________.

 
 
5.
The exact number of rentable/usable square feet within the Premises is _________
square feet.

 
 
6.
Tenant's Share as adjusted based upon the exact number of usable square feet
within the Premises is ____________%.

 
"Landlord":
,
a                                                           
By:                                                           
      Its:                                                           
 
Agreed to and Accepted as
of                , 200  .
"Tenant":
 
a                                                      
By:                                                      
     Its:                                                      
 


 
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
 
INTENTIONALLY OMITTED
 



 
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
 
TORREY PINES CORPORATE CENTER
 
FORM OF TENANT'S ESTOPPEL CERTIFICATE
 
The undersigned as Tenant under that certain Lease (the "Lease") made and
entered into as of ___________, 200   by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at [INSERT BUILDING ADDRESS], certifies
as follows:
 
1.           Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.
 
2.           The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on __________, and the Lease Term expires on
___________, and the undersigned has no option to terminate or cancel the Lease
except as may be provided herein, or to purchase all or any part of the
Premises, the Building and/or the Project.
 
3.           Base Rent became payable on ____________.
 
4.           The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
 
5.           Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:
 
6.           Tenant shall not modify the documents contained in Exhibit A
without the prior written consent of Landlord's mortgagee.
 
7.           All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through ___________.  The current monthly installment of Base Rent is
$_____________________.
 
8.           All conditions of the Lease to be performed by Landlord necessary
to the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder.  In addition, the undersigned has not delivered any notice
to Landlord regarding a default by Landlord thereunder.  The Lease does not
require Landlord to provide any rental concessions or to pay any leasing
brokerage commissions.
 
9.           No rental has been paid more than thirty (30) days in advance and
no security has been deposited with Landlord except as provided in the
Lease.  Neither Landlord, nor its successors or assigns, shall in any event be
liable or responsible for, or with respect to, the retention, application and/or
return to Tenant of any security deposit paid to any prior landlord of the
Premises, whether or not still held by any such prior landlord, unless and until
the party from whom the security deposit is being sought, whether it be a
lender, or any of its successors or assigns, has actually received for its own
account, as landlord, the full amount of such security deposit.
 
10.           As of the date hereof, there are no existing defenses or offsets,
or, to the undersigned's knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.
 
11.           If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.
 
12.           There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.
 
13.           Tenant is in full compliance with all federal, state and local
laws, ordinances, rules and regulations affecting its use of the Premises,
including, but not limited to, those laws, ordinances, rules or regulations
relating to hazardous or toxic materials.  Tenant has never permitted or
suffered, nor does Tenant have any knowledge of, the generation, manufacture,
treatment, use, storage, disposal or discharge of any hazardous, toxic or
dangerous waste, substance or material in, on, under or about the Project or the
Premises or any adjacent premises or property in violation of any federal, state
or local law, ordinance, rule or regulation.
 
14.           To the undersigned's knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.  All work (if any) in the common areas
required by the Lease to be completed by Landlord has been completed and all
parking spaces required by the Lease have been furnished and/or all parking
ratios required by the Lease have been met.
 
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
 
Executed at ______________ on the ____ day of ___________, 200_.

 
"Tenant":
,
a                                                           
By:                                                           
      Its:                                                           
By:                                                           
      Its:                                                           
 


 
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF LETTER OF CREDIT
 
(Letterhead of a money center bank
acceptable to the Landlord)


 
FAX NO. [(___) ___-____]
SWIFT:  [Insert No., if any]
[Insert Bank Name And Address]
 
DATE OF ISSUE:                                                                
BENEFICIARY:
[Insert Beneficiary Name And Address]
APPLICANT:
[Insert Applicant Name And Address]
 
LETTER OF CREDIT
NO.                                                                
EXPIRATION DATE:
 AT OUR COUNTERS
AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

 
LADIES AND GENTLEMEN:
 
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):
 
1.           THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.
 
2.           BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:
 
"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE "LEASE"),
OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT UNDER SUCH LEASE TO
BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER,
AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS DRAWING."
 
OR
 
"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."
 
 
 

--------------------------------------------------------------------------------

 
OR
 
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."
 
OR
 
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN LEASE DATED [Insert Lease Date], AS
AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE
TIME OF THIS DRAWING."
 
SPECIAL CONDITIONS:
 
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.
 
ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]
 
ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.
 
ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.
 
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS CREDIT FOR ANY SUCH ADDITIONAL
PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE, UNLESS A
CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY RECEIPTED
MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON ACTUAL
RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER NOTICE
FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL EXPIRATION
DATE OF ___(Expiration Date)___.
 
THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES BY APPLICANT.  IN CASE OF ANY TRANSFER UNDER THIS LETTER
OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.
 
 
 
 

--------------------------------------------------------------------------------

 
ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."
 
WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY.  IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY.  AS USED IN THIS LETTER OF
CREDIT, "BUSINESS DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE.  IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT
SHALL EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE
SHALL AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.
 
PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE.  PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE
BY TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number – (___) ___-____],
ATTENTION:  [Insert Appropriate Recipient], WITH TELEPHONIC CONFIRMATION OF OUR
RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER [Insert Telephone
Number – (___) ___-____] OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO
WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH
NUMBER.  WE AGREE TO NOTIFY YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OF ANY CHANGE IN SUCH DIRECTION.  ANY FACSIMILE PRESENTATION
PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT THE ORIGINAL OF SUCH
SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR DELIVERY ON THE NEXT
BUSINESS DAY, TO [Insert Bank Name] AT THE APPLICABLE ADDRESS FOR PRESENTMENT
PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE.
 
WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.
 
IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.
 
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).
 


 
Very truly yours,
 
(Name of Issuing Bank)
 
By:                                                      


 


 



 
 
--
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
 
TORREY PINES CORPORATE CENTER
 
ENVIRONMENTAL QUESTIONNAIRE
 
ENVIRONMENTAL QUESTIONNAIRE
 
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES
 
Property Name:                            
 


 
Property
Address:                                                                                                                                          
 
Instructions:  The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location.  Please print clearly and attach additional sheets as
necessary.
 
1.0           PROCESS INFORMATION
 
Describe planned use, and include brief description of manufacturing processes
employed.
 


 


 


 
2.0           HAZARDOUS MATERIALS
 
Are hazardous materials used or stored?  If so, continue with the next
question.  If not, go to Section 3.0.
 
2.1
Are any of the following materials handled on the Property? 
Yes  No

 
(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.
 Explosives
 Fuels
 Oils
 Solvents
 Oxidizers
 Organics/Inorganics
 Acids
 Bases
 Pesticides
 Gases
 PCBs
 Radioactive Materials
 Other (please specify)
   

 
2-2.
If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below.  If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.



Material
Physical State (Solid, Liquid, or Gas)
Usage
Container Size
Number of Containers
Total Quantity
                                                           

 
2-3.
Describe the planned storage area location(s) for these materials.  Please
include site maps and drawings as appropriate.

 


 


 


 
3.0           HAZARDOUS WASTES
 
Are hazardous wastes generated? Yes  No
 
If yes, continue with the next question.  If not, skip this section and go to
section 4.0.
 
3.1
Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

 Hazardous wastes
 Industrial Wastewater
 Waste oils
 PCBs
 Air emissions
 Sludges
 Regulated Wastes
 Other (please specify)

 
3-2.
List and quantify the materials identified in Question 3-1 of this section.



WASTE GENERATED
RCRA listed Waste?
SOURCE
APPROXIMATE MONTHLY QUANTITY
WASTE CHARACTERIZATION
DISPOSITION
                                               

 
3-3.
Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable).  Attach separate pages as
necessary.



Transporter/Disposal Facility Name
Facility Location
Transporter (T) or Disposal (D) Facility
Permit Number
                               

 
3-4.
Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment? 
Yes  No

 
3-5.
If so, please describe.

 


 


 


 
4.0           USTS/ASTS
 
4.1
Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?
Yes___
No___

 
If not, continue with section 5.0.  If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures.  Please attach additional pages if necessary.


Capacity
Contents
Year Installed
Type (Steel, Fiberglass, etc)
Associated Leak Detection / Spill Prevention Measures*
                             

 
*Note:
The following are examples of leak detection / spill prevention measures:

Integrity testing
Inventory reconciliation
Leak detection system
Overfill spill protection
Secondary containment
Cathodic protection

 
4-2.
Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

 
4-3.
Is the UST/AST registered and permitted with the appropriate regulatory
agencies? 
Yes  No

 
 
If so, please attach a copy of the required permits.

 
4-4.
If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 


 


 


 
4-5.
If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property? 
Yes  No

 
If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).
 
4-6.
For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes? 
Yes  No

 
For new tenants, are installations of this type required for the planned
operations?
 
Yes  No
 
If yes to either question, please describe.
 


 


 


 
5.0           ASBESTOS CONTAINING BUILDING MATERIALS
 
Please be advised that an asbestos survey may have been performed at the
Property.  If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material.  All personnel and appropriate subcontractors should be notified of
the presence of these materials, and informed not to disturb these
materials.  Any activity that involves the disturbance or removal of these
materials must be done by an appropriately trained individual/contractor.
 
6.0           REGULATORY
 
6-1.
Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit? 
Yes  No

 
 
If so, please attach a copy of this permit.

 
6-2.
Has a Hazardous Materials Business Plan been developed for the site? 
Yes  No

 
 
If so, please attach a copy.

 
CERTIFICATION
 
I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge.  I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.
 
Signature:                 
 


 
Name:                 
 


 
Title:                 
 


 
Date:                 
 


 
Telephone:                                                                           
 



 
 
--
 



 
 

--------------------------------------------------------------------------------

 



 
LEASE
 


 
TORREY PINES CORPORATE CENTER
 


 


 


 


 
HCP CALLAN ROAD, LLC.,
 
a Delaware limited liability company
 
as Landlord,
 
and
 
CYTORI THERAPEUTICS, INC.,
 
a Delaware corporation,
 
as Tenant.

 
 
 



 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
Page
 

ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
 

ARTICLE 2
LEASE TERM; OPTION TERM
 

ARTICLE 3
BASE RENT
 

ARTICLE 4
ADDITIONAL RENT
 

ARTICLE 5
USE OF PREMISES
 

ARTICLE 6
SERVICES AND UTILITIES
 

ARTICLE 7
REPAIRS
 

ARTICLE 8
ADDITIONS AND ALTERATIONS
 

ARTICLE 9
COVENANT AGAINST LIENS
 

ARTICLE 10
 INSURANCE

  ARTICLE 11
 DAMAGE AND DESTRUCTION

  ARTICLE 12
 NONWAIVER

  ARTICLE 13
 CONDEMNATION

  ARTICLE 14
 ASSIGNMENT AND SUBLETTING

  ARTICLE 15
 SURRENDER OF PREMISES; OWNERSHIP AND  REMOVAL OF TRADE FIXTURES

  ARTICLE 16
HOLDING OVER

  ARTICLE 17
 ESTOPPEL CERTIFICATES

  ARTICLE 18
 SUBORDINATION

  ARTICLE 19
 DEFAULTS; REMEDIES

  ARTICLE 20
COVENANT OF QUIET ENJOYMENT

  ARTICLE 21
LETTER OF CREDIT

  ARTICLE 22
 INTENTIONALLY DELETED

  ARTICLE 23
 SIGNS

  ARTICLE 24
 COMPLIANCE WITH LAW

  ARTICLE 25
 LATE CHARGES

  ARTICLE 26
 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

  ARTICLE 27
 ENTRY BY LANDLORD

  ARTICLE 28
 TENANT PARKING

  ARTICLE 29
 MISCELLANEOUS PROVISIONS

 
 
 
EXHIBITS
 
A           OUTLINE OF PREMISES
B           TENANT WORK LETTER
C           FORM OF NOTICE OF LEASE TERM DATES
D           INTENTIONALLY OMITTED
E           FORM OF TENANT'S ESTOPPEL CERTIFICATE
F           FORM OF LETTER OF CREDIT
G           ENVIRONMENTAL QUESTIONNAIRE





 
()
 



 
 

--------------------------------------------------------------------------------

 


 
INDEX
 
 

Abatement Event 36
Abatement Event Termination Date 36
Abatement Event Termination Notice 36
Advocate Arbitrators 8
Alterations 23
Base Rent 9
Brokers 46
Building 4
Building Common Areas, 4
Building Hours 21
Common Areas 4
Comparable Buildings 8
Contemplated Effective Date 30
Contemplated Transfer Space 30
Cosmetic Alterations 23
Cost Pools 13
Direct Expenses 10
Eligibility Period 36
Estimate 14
Estimate Statement 14
Estimated Direct Expenses 14
Expense Year 10
First Offer Interest Notice 6
First Offer Meeting 6
First Offer Notice 6
First Offer Space 6
Force Majeure 45
Holidays 21
HVAC 21
Identification Requirements 47
Intention to Transfer Notice 30
Landlord 1
Landlord Parties 25
Landlord Repair Notice 27
L-C 37
L-C Amount 37
Lease 1
Lease Commencement Date 7
Lease Expiration Date 7
Lease Term 7
Lease Year 7
Lines 47
Mail 45
Market Rent, 7
Monument Sign 40
Neutral Arbitrator 8
Nine Month Period 31
Notices 45
Operating Expenses 10
Option Rent 7
Option Term 7
Original Improvements 25
Original Tenant 6
Other Improvements 47
Outside Agreement Date 8
Permitted Transferee. 32
Pollution Legal Liability Environmental Insurance 26
Premises 4
Project, 4
Proposition 13 13
SNDA 34
Statement 14
Subject Space 29
Summary 1
Superior Holders 33
Tax Expenses 13
Tenant 1
Tenant Work Letter 4
Tenant's Share 13
Transfer Notice 29
Transferee 29



 
()
 



 
 

--------------------------------------------------------------------------------

 
